 

A.M. Castle & Co. 8-K [cas-8k_031116.htm]

 

Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT 

by and between

 

TOTAL PLASTICS, INC.

 

and

 

TOTAL PLASTICS RESOURCES LLC

 

Dated as of March 11, 2016

 



 

 

 

TABLE OF CONTENTS

                  Page           ARTICLE I Transactions   1         1.1 Purchase
and Sale   1   1.2 Purchase Price   1   1.3 Payment of the Purchase Price   2  
1.4 Assumption of Liabilities   4   1.5 Closing   4   1.6 Closing Deliveries   4
  1.7 Tax Withholding   5           ARTICLE II Representations and Warranties of
Seller   6         2.1 Acquired Entities’ Organization; Power and Authority; and
Qualification   6   2.2 Seller’s Organization; Corporate Authority and Approval
  6   2.3 Capitalization   6   2.4 Title to Acquired Equity   7   2.5
Governmental Consents   7   2.6 No Conflicts   7   2.7 Financial Statements   7
  2.8 Undisclosed Liabilities   8   2.9 Absence of Certain Changes or Events   8
  2.10 Title to Assets   8   2.11 Sufficiency of Assets   8   2.12 Intellectual
Property   8   2.13 Real Property   9   2.14 Material Contracts   10   2.15
Environmental Matters   11   2.16 Compliance with Laws   11   2.17 Litigation  
12   2.18 Insurance   12   2.19 Employee Benefit Plans   12   2.20 Taxes   14  
2.21 Labor Matters   16   2.22 Fees   16   2.23 Customers and Suppliers   16  
2.24 Product Liability   16   2.25 Disclaimer   16           ARTICLE III
Representations and Warranties of Buyer   17         3.1 Organization and Good
Standing   17   3.2 Authority and Approval   17   3.3 Consents   17   3.4 No
Conflicts   17   3.5 Funds Available   18

 



-i-

 

 

  3.6 Litigation   18   3.7 Fees   18   3.8 Purchase for Investment; Receipt of
Information   18   3.9 Limited Representations   18           ARTICLE IV
Covenants of Seller   19         4.1 Cooperation by Seller   19   4.2 Conduct of
Business   19   4.3 Access   20   4.4 No Solicitation   20   4.5 Intercompany
Obligations and Contracts   20   4.6 Notice of Misstatements, Omissions and
Developments   20   4.7 Insurance   21   4.8 Non-competition; Non-solicitation  
23   4.9 Release   24   4.10 Further Assurances   25           ARTICLE V
Covenants of Buyer   25         5.1 Cooperation by Buyer   25   5.2 Preservation
of Books and Records   26   5.3 Use of Seller’s Name or Reputation   26   5.4
Insurance   26   5.5 Officer Indemnification   27   5.6 Confidentiality   27  
5.6 Buyer Actions   27   5.6 Representations and Warranties Insurance Policy  
27   5.9 Further Assurances   27           ARTICLE VI Conditions to Buyer’s
Obligations   27         6.1 Representations, Warranties and Covenants of Seller
  27   6.2 No Prohibitions   28   6.3 Closing Deliveries   28           ARTICLE
VII Conditions to Seller’s Obligations   28         7.1 Representations,
Warranties and Covenants of Buyer   28   7.2 No Prohibitions   28   7.3 Closing
Deliveries   28           ARTICLE VIII Employment Matters   29         8.1
Employees and Employee Benefits   29   8.2 Other Benefits   30   8.3 WARN Act  
30   8.4 No Third-Party Beneficiaries   30   8.5 Wage Reporting   30          
ARTICLE IX Taxes   30         9.1 Tax Returns   30

 



-ii-

 

 

  9.2 Apportionment of Taxes   31   9.3 Refunds   31   9.4 Audits   32   9.5
Cooperation   32   9.6 Transfer Taxes   33   9.7 Purchase Price Allocation
Schedule   33           ARTICLE X Termination   33         10.1 Termination   33
  10.2 Effect on Obligations   34           ARTICLE XI Indemnification   35    
    11.1 Survival   35   11.2 Indemnification   35   11.3 Procedures for Claims
  36   11.4 Other Provisions   38           ARTICLE XII Definitions   40        
12.1 Defined Terms   40   12.2 Interpretation   52           ARTICLE XIII
Miscellaneous   53         13.1 Expenses   53   13.2 Exclusive Agreement   53  
13.3 Seller Disclosure Schedule   53   13.4 No Third-Party Beneficiaries   54  
13.5 Non-Assignment   54   13.6 Governing Law; Disputes   54   13.7 Successors
and Assigns   55   13.8 Publicity   55   13.9 Severability   55   13.10 Specific
Performance   55   13.11 Notices   55   13.12 Counterparts   57   13.13
Amendment   57   13.14 Extension; Waiver   57   13.15 Attorney-Client Privilege
and Conflict Waiver   57



 



-iii-

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT dated as of March 11, 2016 (this “Agreement”), is
between Total Plastics, Inc., a Michigan corporation (“Seller”), and Total
Plastics Resources LLC, a Delaware limited liability company (“Buyer”).
Capitalized terms used in this Agreement are defined in Article XII. 

 

RECITALS:

 

A.          Seller owns the Acquired Assets and is subject to the Assumed
Liabilities.

 

B.          Seller owns 100% of the issued and outstanding equity interests (the
“AFTECH Equity”) of Advanced Fabricating Technology, LLC, a Delaware limited
liability company (“AFTECH”), and 100% of the issued and outstanding equity
interests (the “PMC Equity” and, together with the AFTECH Equity, the “Acquired
Equity”) of Paramont Machine Company, LLC, a Delaware limited liability company
(“PMC” and, together with AFTECH, each an “Acquired Entity” and collectively the
“Acquired Entities”).

 

C.          Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the Acquired Assets (subject to the assumption by Buyer of the Assumed
Liabilities).

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and agreements contained herein, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

ARTICLE I

 

Transactions

 

1.1          Purchase and Sale. On the terms and subject to the conditions of
this Agreement, at the Closing, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, the Acquired Assets
owned by Seller, free and clear of all Encumbrances, other than Permitted
Encumbrances, which shall include the sale, assignment, transfer, conveyance and
delivery to Buyer of all of the Acquired Equity, free and clear of all
Encumbrances, other than as set forth under applicable securities laws, but for
which an exemption applies with respect to the transfer of the Acquired Equity.
Notwithstanding anything herein to the contrary, the Retained Assets will be
retained by Seller and not sold, assigned, transferred, conveyed or delivered to
Buyer.

 

1.2          Purchase Price. The aggregate purchase price (the “Purchase Price”)
for the Acquired Assets shall be the following:

 

(a)          (i) $52,300,000 (the “Base Purchase Price”), plus (ii) the amount,
if any, by which Working Capital is greater than the Target Amount or minus
(iii) the amount, if any, by which the Target Amount is greater than Working
Capital; and

 



 

 

 

(b)          the assumption by Buyer at the Closing of the Assumed Liabilities
in accordance with Section 1.4.

 

1.3          Payment of the Purchase Price.

 

(a)          Estimated Purchase Price. At least two Business Days prior to the
Closing Date, Seller shall deliver to Buyer a statement (the “Estimated Closing
Statement”) setting forth Seller’s estimate of Working Capital (the “Estimated
Working Capital”) prepared consistent with and using the same methods,
procedures, assumptions and adjustments as set forth in Schedule 1.3 (the
“Working Capital Schedule”). The term “Estimated Purchase Price” shall mean an
amount equal to (i) the Base Purchase Price, plus (ii) the amount, if any, by
which the Estimated Working Capital is greater than the Target Amount or minus
(iii) the amount, if any, by which the Target Amount is greater than the
Estimated Working Capital.

 

(b)          Payment at Closing. At the Closing, Buyer shall pay the entire
Estimated Purchase Price as follows:

 

(i) to each of the Persons set forth on a schedule delivered by Seller to Buyer
prior to the Closing, on behalf of Seller, an amount equal to the Transaction
Expenses owed to such Person as set forth on such schedule, by wire transfer of
immediately available funds in accordance with the wire transfer instructions
set forth on such schedule;

 

(ii) to the Escrow Agent an amount equal to $1,500,000 (the “Working Capital
Adjustment Escrow Amount”) shall be remitted to the Escrow Agent by wire
transfer of immediately available funds to the account specified by the Escrow
Agent prior to Closing, for further distribution by the Escrow Agent pursuant to
the terms of the Escrow Agreement; and

 

(iii) to Seller, the remaining amount of the Estimated Purchase Price, by wire
transfer of immediately available funds to a bank account or accounts specified
by Seller to Buyer prior to the Closing.

 

(c)          Closing Statement. Within 60 days following the Closing Date, Buyer
shall prepare and deliver to Seller a statement of Buyer’s calculation of actual
Working Capital, together with all schedules and data as may be appropriate to
support such calculation (the “Closing Statement”). The Closing Statement shall
be prepared consistent with and using the same methods, procedures, assumptions
and adjustments set forth on the Working Capital Schedule. The parties agree
that the purpose of preparing the Closing Statement and determining the actual
Working Capital and the related purchase price adjustment contemplated by this
Section 1.3 is to measure the amount of Working Capital in accordance with the
Working Capital Schedule, and such processes are not intended to permit the
introduction of different judgments, accounting methods, policies, principles,
practices, procedures, classifications or estimation methodologies for the
purpose of preparing the Closing Statement or determining Working Capital unless
otherwise provided for in the Working Capital Schedule. In connection with
Seller’s review of the Closing Statement, Seller and its representatives shall
have reasonable access, during normal business hours and upon reasonable notice,
to all relevant work papers, schedules, memoranda and other documents prepared
by Buyer or any of its Affiliates or its or its Affiliates’ representatives in
connection with Buyer’s preparation of the Closing Statement, and to finance
personnel of Buyer and any of its Affiliates and any other information which
Seller reasonably requests, and Buyer shall, and shall cause its Affiliates to,
cooperate reasonably with Seller and its representatives in connection
therewith.

 



-2-

 

 

(d)          Disputes. Seller may dispute the Closing Statement and shall notify
Buyer in writing of each disputed item, specifying the amount thereof in dispute
and setting forth, in reasonable detail, the nature of such dispute and the
basis therefor, within 20 days of Seller’s receipt of the Closing Statement from
Buyer (the “Dispute Notice”). In the event of such a dispute, Seller and Buyer
shall in good faith attempt to resolve any such dispute, and any resolution by
them as to any disputed amounts shall be final, binding and conclusive on the
parties hereto. If the parties are unable to resolve any such dispute within 15
Business Days after the Dispute Notice is given by Seller to Buyer, either party
may submit the items remaining in dispute for resolution to the Independent
Accountant. Buyer and Seller shall jointly retain the Independent Accountant to
resolve such remaining disputed items. Promptly, but no later than 20 Business
Days after the Independent Accountant is engaged by Buyer and Seller, the
Independent Accountant shall determine, based solely on presentations by Seller
and Buyer, and not by independent review, only those issues remaining in dispute
and shall render a report as to the dispute and the resulting computation of
actual Working Capital which shall be final, binding and conclusive on the
parties, and shall be used to calculate the actual Purchase Price. In resolving
any disputed item, the Independent Accountant shall be bound by the provisions
of this Section 1.3 and may not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. The fees, costs and expenses of the
Independent Accountant (i) shall be borne by Seller in the proportion that the
aggregate dollar amount of such remaining disputed items so submitted that are
unsuccessfully disputed by Seller (as finally determined by the Independent
Accountant) bears to the aggregate dollar amount of such items so submitted and
(ii) shall be borne by Buyer in the proportion that the aggregate dollar amount
of such remaining disputed items so submitted that are successfully disputed by
Seller (as finally determined by the Independent Accountant) bears to the
aggregate dollar amount of such items so submitted. Seller and Buyer each shall
make available to the other (upon the request of the other) their respective
work papers generated in connection with the preparation or review of the
Closing Statement.

 

(e)          Purchase Price Adjustment and Payment. The actual Working Capital
shall be deemed final for the purposes of this Section 1.3(e) upon the earliest
of (i) the failure of Seller to deliver the Dispute Notice, (ii) the resolution
of all disputes by Seller and Buyer pursuant to Section 1.3(d) and (iii) the
resolution of all disputes by the Independent Accountant pursuant to Section
1.3(d). Within three Business Days of such amounts being deemed final, the
adjustment or adjustments of the Estimated Purchase Price shall be made as
follows:

 

(i) in the event that the Purchase Price is greater than the Estimated Purchase
Price, Buyer shall pay to Seller an amount equal to the difference between the
Purchase Price and the Estimated Purchase Price in the manner provided below and
Buyer and Seller shall execute and deliver joint written instructions to the
Escrow Agent to release the entire Working Capital Adjustment Escrow Amount to
Seller; and

 



-3-

 

 

(ii) in the event that the Purchase Price is less than the Estimated Purchase
Price, Buyer and Seller shall execute and deliver joint written instructions to
the Escrow Agent to release (A) that portion of the Working Capital Adjustment
Escrow Amount equal to the shortfall to Buyer, and (B) the remainder of the
Working Capital Escrow Amount, if any, to Seller; provided that if the shortfall
exceeds the Working Capital Adjustment Escrow Amount, then Buyer and Seller
shall execute and deliver joint written instructions to the Escrow Agent to
release the entire Working Capital Escrow Amount to Buyer, and Seller shall pay
to Buyer an amount equal to the difference between the Estimated Purchase Price
and the Purchase Price, less the Working Capital Escrow Amount delivered to
Buyer, in the manner provided below.

 

Such payments, in the case of a payment to be made by Seller, shall be made,
within three Business Days of the determination of any such adjustment, to Buyer
by wire transfer in immediately available funds to an account or accounts
designated by Buyer, and, in the case of a payment to be made by Buyer, shall be
made, within three Business Days of the determination of any such adjustment, to
Seller by wire transfer in immediately available funds to an account or accounts
designated by Seller.

 

1.4          Assumption of Liabilities. As additional consideration for the
purchase of the Acquired Assets, Buyer shall, at the Closing, assume, agree to
perform, and in due course pay and discharge the Assumed Liabilities.
Notwithstanding anything herein to the contrary, Buyer shall not assume any, and
Seller shall continue to be responsible for each, Retained Liability.

 

1.5          Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall occur within three (3) Business Days after the date on which
all of the conditions (except those conditions that are to be satisfied at
Closing) set forth in Articles VI and VII have been satisfied or waived at the
offices of Winston & Strawn LLP located at 35 West Wacker Drive, Chicago,
Illinois 60601, at 9:00 a.m. local time, or at such other place, date and time
as the parties shall mutually agree (the “Closing Date”). The delivery of all
documents and the performance of all acts at the Closing shall be deemed to have
occurred or to have been taken simultaneously, and the Closing shall be deemed
to be effective as of the close of business (local time in the respective
offices of Seller) on the day immediately preceding the Closing Date. By mutual
agreement of the parties, the Closing may take place by conference call and
electronic (i.e., email/PDF) or facsimile delivery.

 

1.6          Closing Deliveries.

 

(a)          On the Closing Date, Seller shall deliver, or cause to be
delivered, to Buyer the following:

 

(i) the certificate(s), if any, representing all of the Acquired Equity
registered in the name of Seller, accompanied with a duly executed unit power or
other form of assignment or transfer;

 

(ii) a Bill of Sale and Assignment Agreement, substantially in the form of
Exhibit A (the “Bill of Sale”), as executed by Seller;

 

(iii) the written resignations of each director and officer of the Acquired
Entities as Buyer shall direct in writing to Seller at least five days prior to
the Closing Date;

 



-4-

 

 

(iv) copies of all release of liens from the third parties listed on Schedule
1.6(a), each in form and substance reasonably satisfactory to Buyer;

 

(v) a duly completed and executed certification from Seller certifying that
Seller is not a foreign person within the meaning of Code Section 1445;

 

(vi) a certificate of the secretary or an assistant secretary of Seller
certifying as to its articles of incorporation, bylaws and resolutions of the
Board of Directors of Seller approving the transactions contemplated hereby;

 

(vii) for Seller, a certificate of good standing from the Secretary of State of
the State of Michigan, as of a date not earlier than ten days prior to the
Closing Date;

 

(viii) for each Acquired Entity, a certificate of good standing from the
Secretary of State of the State of Delaware, as of a date not earlier than ten
days prior to the Closing Date; and

 

(ix) a duly executed and notarized special warranty deed substantially in the
form of Exhibit B, conveying fee simple title to the Michigan Property to Buyer
subject to no Encumbrances other than Permitted Encumbrances.

 

(b)          On the Closing Date, Buyer shall deliver, or cause to be delivered,
to Seller the following:

 

(i) an Assumption Agreement, substantially in the form of Exhibit C, executed by
Buyer in favor of Seller;

 

(ii) the Bill of Sale, as executed by Buyer;

 

(iii) the duly executed R&W Policy in form and substance reasonably satisfactory
to Seller and the R&W Policy shall be in full force and effect;

 

(iv) a certificate of the secretary or an assistant secretary of Buyer
certifying as to its organizational documents and resolutions of the Board of
Directors of Buyer (or equivalent governing body) approving the transactions
contemplated hereby; and

 

(v) for Buyer, a certificate of good standing (or comparable certificate) from
the appropriate Governmental Authority of the jurisdiction in which it is
organized, as of a date not earlier than ten days prior to the Closing Date.

 

(c)          Buyer and Seller will enter into an escrow agreement (the “Escrow
Agreement”) with Wilmington Trust, N.A. (the “Escrow Agent”), in the form
attached hereto as Exhibit D.

 

1.7          Tax Withholding. Buyer shall be entitled to deduct and withhold, or
cause to be deducted and withheld, from any amounts payable, or deemed to be
paid, pursuant to this Agreement any withholding Taxes required under the Code
or any applicable Governmental Authority to be deducted and withheld; provided,
however, Buyer shall give Seller notice of its intent to deduct or withhold at
least two (2) Business Days prior to making such deduction or withholding.
Buyer, Seller and each of their respective Affiliates shall cooperate in good
faith to eliminate or reduce any required deduction and withholding.

 



-5-

 

 

ARTICLE II

 

Representations and Warranties of Seller

 

Seller hereby represents and warrants to Buyer, except as otherwise set forth in
the disclosure schedule delivered by Seller to Buyer concurrently herewith (as
amended in accordance with Section 4.6, the “Seller Disclosure Schedule”), as
follows:

 

2.1          Acquired Entities’ Organization; Power and Authority; and
Qualification.

 

(a)          Each Acquired Entity is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has all requisite entity power and authority to own, lease and operate the
properties and assets it currently owns or leases and to carry on the Business
as it is currently conducted by it.

 

(b)          Each Acquired Entity is duly licensed or qualified to do business
as a foreign entity in all jurisdictions in which the character of the
properties and assets now owned or leased by it or the nature of the business
now conducted by it requires it to be so licensed or qualified, except, in each
case, where the failure to be so qualified or licensed would not, individually
or in the aggregate, have a Material Adverse Effect.

 

2.2          Seller’s Organization; Corporate Authority and Approval. Seller is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Michigan. Seller has all requisite corporate power and
authority to enter into, and perform its obligations under, this Agreement and
the Transaction Documents to which it is a party. The execution and delivery by
Seller of this Agreement and each Transaction Document to which it is a party,
and the performance by Seller of its obligations hereunder and thereunder, have
been duly authorized by all requisite corporate action on the part of Seller.
This Agreement has been, and each Transaction Document to which Seller is a
party upon the execution and delivery by Seller thereof will be, duly executed
and delivered by Seller and (assuming the valid authorization, execution and
delivery of this Agreement by Buyer and of the Transaction Documents by each
other party thereto) constitutes a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except to the extent
such enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

2.3          Capitalization. Seller is the record and beneficial owner of all of
the Acquired Equity. Each of the Acquired Entities is a wholly-owned, direct
Subsidiary of Seller. Other than the Acquired Equity there are no other equity
securities of either AFTECH or PMC outstanding. There are no securities
outstanding convertible into, exchangeable for or carrying the right to acquire,
or any voting agreements with respect to, any equity securities of any Acquired
Entity or any subscriptions, warrants, options, rights or other arrangements
obligating any Acquired Entity to issue or acquire any of its equity securities.
No Acquired Entity, directly or indirectly, owns any equity or similar interest
in, or any interest convertible into, exchangeable for, or carrying the rights
to acquire, any equity or similar interest in, any corporation, partnership,
limited liability company, joint venture or other business association or
entity.

 



-6-

 

 

2.4          Title to Acquired Equity. Except as set forth in Section 2.4 of the
Seller Disclosure Schedule, Seller owns all of the Acquired Equity, free and
clear of any Encumbrances and, at the time of Closing, all Acquired Equity shall
be free and clear of all Encumbrances, including the encumbrances set forth on
Section 2.4 of the Seller Disclosure Schedule.

 

2.5          Governmental Consents. Except as set forth on Section 2.5 of the
Seller Disclosure Schedule, no material consent, approval, waiver or
authorization of, or exemption by, or filing with, any Governmental Authority
(each, a “Governmental Consent”) is required in connection with the execution
and delivery by Seller of this Agreement or any Transaction Document to which it
is a party or the performance by it of its obligations hereunder or thereunder
(excluding Governmental Consents, if any, which Buyer is required to obtain or
make, as to which no representations or warranties are made by Seller).

 

2.6          No Conflicts. Except as set forth in Section 2.6 of the Seller
Disclosure Schedule, the execution and delivery of, and performance by Seller of
its obligations under, this Agreement and each Transaction Document to which it
is a party will not, with or without the giving of notice or the lapse of time,
or both, subject to obtaining any Governmental Consents referred to in Section
2.5 of the Seller Disclosure Schedule, (i) violate any provision of the
organizational documents of Seller or any Acquired Entity, (ii) violate any law
or Order applicable to Seller or any Acquired Entity or (iii) conflict with or
result in the breach of any Material Contract in any material respect.

 

2.7          Financial Statements.

 

(a)          Seller has delivered to Buyer an unaudited statement of income for
the years-ended December 31, 2015, December 31, 2014 and December 31, 2013
unaudited balance sheets of the Business as at December 31, 2015, December 31,
2014 and December 31, 2013 and unaudited balance sheets of the Business as at
January 31, 2016 (the “Interim Balance Sheet Date”) and statements of income of
the Business for the fiscal year-ended December 31, 2015 and statements of
income of the Business for the one-month period ended on the Interim Balance
Sheet Date (collectively, the “Financial Statements”). The Financial Statements
reflect in all material respects the financial position and results of
operations of the Business as at the respective dates indicated and for the
respective periods then ended in conformity with GAAP except (a) for the
adjustments disclosed in Section 2.7 of the Seller Disclosure Schedule or in the
Financial Statements, (b) for the absence of notes and other presentation items
thereto and (c) that in the case of the interim Financial Statements, (i) such
Financial Statements are subject to quarter-end and year-end adjustments,
respectively.

 

(b)          All accounts receivable related to the Business that are reflected
on the Financial Statements or that will be reflected on the Closing Statement,
as applicable, represent or will represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course.

 



-7-

 

 

(c)          All items included in the inventory of the Business consist of
quality and quantity usable or saleable in the Ordinary Course, net of
respective reserves shown on the Interim Balance Sheet.

 

2.8          Undisclosed Liabilities. The Business does not have any liabilities
that would be required by GAAP to be reflected on a balance sheet of the
Business, other than (a) liabilities that are reflected in the Financial
Statements; (b) liabilities disclosed or referred to in the Seller Disclosure
Schedule (or the documents listed therein); (c) liabilities arising since the
Interim Balance Sheet Date in the Ordinary Course and (d) liabilities that,
individually or in the aggregate, are not material to the Business.

 

2.9          Absence of Certain Changes or Events. Except as permitted or
contemplated by this Agreement, since the Interim Balance Sheet Date, neither
the Acquired Entities nor Seller with respect to the Business has (a) suffered
any material damage, destruction or casualty loss to its physical properties
taken as a whole; (b) entered into any other transaction except in the Ordinary
Course; (c) suffered any changes that, individually or in the aggregate, would
have a Material Adverse Effect; or (d) increased the rate or terms of
compensation payable or to become payable to any of its officers or
Management-Level Employees, or increased the rate or terms of any bonus, pension
or other employee benefit plan covering any of its officers or Management-Level
Employees, except, in each case, increases occurring in the Ordinary Course or
as required by law, rule, regulation or any Contract or Benefit Plan which was
effective prior to the date hereof.

 

2.10        Title to Assets. Each Acquired Entity has good title to, or an
enforceable right to use, its material assets that it uses in the conduct of its
Business, free and clear of all Encumbrances, other than Permitted Encumbrances.
Seller has good and marketable title to, or an enforceable right to use, the
Acquired Assets, free and clear of all Encumbrances, other than Permitted
Encumbrances. The representations and warranties set forth in this Section 2.10
do not address Intellectual Property which is solely and exclusively addressed
by Section 2.12(a).

 

2.11        Sufficiency of Assets. The Acquired Assets and the assets and
properties of the Acquired Entities, including the assets and properties used or
held by the Acquired Entities pursuant to leases, licenses and other Contracts,
include all of the material assets and properties that are necessary for the
conduct of the Business as it is currently conducted, except for the Retained
Assets. None of the Retained Assets are material to the operations of the
Business.

 

2.12        Intellectual Property.

 

(a)          Each Acquired Entity has good title to, or an enforceable right to
use, its material Intellectual Property that it uses in the conduct of its
Business, free and clear of all Encumbrances, other than Permitted Encumbrances.
Either Seller or an Acquired Entity has good title to, or an enforceable right
to use, the material Intellectual Property included in the Acquired Assets used
by it, free and clear of all Encumbrances, other than Permitted Encumbrances.

 



-8-

 

 

(b)          Section 2.12(b) of the Seller Disclosure Schedule contains a list
of the registered Intellectual Property which is currently being used
exclusively by the Business (all such registered or unregistered Intellectual
Property being used exclusively by the Business is referred to herein as the
“Business Intellectual Property,” with that portion of the Business Intellectual
Property owned by the Acquired Entities or Seller (the “Owned Intellectual
Property”), and that portion licensed to the Acquired Entities or Seller (the
“Licensed Intellectual Property”)).

 

(c)          Except as set forth on Section 2.12(c) of the Seller Disclosure
Schedule, (i) to Seller’s Knowledge, there is no infringement in any material
respect by any third party of any Owned Intellectual Property, (ii) no
proceedings are pending or, to Seller’s Knowledge, threatened in writing,
alleging that any Acquired Entity or Seller with respect to the Business is
currently infringing in any material respect upon the Intellectual Property
rights of any third party and (iii) no Acquired Entity or Seller with respect to
the Business is currently infringing in any material respect upon the
Intellectual Property rights of any third party.

 

2.13        Real Property.

 

(a)          Section 2.13 of the Seller Disclosure Schedule sets forth the
address of the Michigan Property and all real property leased or otherwise
occupied or used by Seller or the Acquired Entities (collectively, the “Leased
Real Property” and together with the Michigan Property, the “Real Property”),
and a description of all leases and other agreements for the use of the Leased
Real Property. The Real Property constitutes all real property owned, used or
held for use by the Acquired Entities or Seller in the operation of the Business
as currently operated, other than any real property included in the Retained
Assets as described as such on Section 2.13 of the Seller Disclosure Schedule.
Seller owns fee title to the Michigan Property.

 

(b)          With respect to each lease of the Leased Real Property:

 

(i) no security deposit or portion thereof deposited with respect to such lease
has been applied in respect of a breach or default under such lease which has
not been re-deposited in full;

 

(ii) the landlord under such lease is not an Affiliate of Seller; and

 

(iii) the lessee thereunder has not subleased, licensed or otherwise granted any
Person the right to occupy such Leased Real Property or any portion thereof.

 

(c)          With respect to the Michigan Property:

 

(i) Seller has not leased or otherwise granted to any Person the right to use or
occupy the Michigan Property or any portion thereof;

 

(ii) there are no outstanding options, rights of first offer or rights of first
refusal to purchase the Michigan Property or any portion thereof or interest
therein;

 

(iii) Seller has not received any written notice of (A) violations of building
codes and/or zoning ordinances or any other legal requirement affecting the
Michigan Property, (B) existing, pending or threatened condemnation proceedings
affecting the Michigan Property, or (C) existing, pending or threatened zoning,
building code or other moratorium proceedings which would reasonably be expected
to materially and adversely affect the ability to operate the Michigan Property
as currently operated;

 



-9-

 

 

(iv) there are no facts or conditions that a current and accurate ALTA survey
would show that individually or in the aggregate, materially impair the value of
the Michigan Real Property or its current use in connection with conducting the
Business; and

 

(v) Since February 20, 1998, there have been no new buildings, structures, or
other improvements constructed or otherwise located on the Michigan Property.

 

2.14        Material Contracts. Section 2.14 of the Seller Disclosure Schedule
sets forth a list, as of the date hereof, of each Contract pursuant to which an
Acquired Entity continues to have rights and/or obligations, or which Seller
continues to have rights and/or obligations related exclusively to the Business,
and in each case that:

 

(a)          provides for payments after the date hereof by or to an Acquired
Entity or Seller thereunder of more than $100,000 per year, including all such
Contracts that are (i) Contracts with customers, (ii) Contracts for capital
expenditures (including leases of personal property), supplies or services,
(iii) guarantees of third party obligations, and (iv) employment, consulting or
severance agreements;

 

(b)          restricts the kinds of businesses in which Seller or an Acquired
Entity may engage or the geographical area in which Seller or an Acquired Entity
may conduct its business;

 

(c)          is an indenture, mortgage, loan agreement, promissory note or other
Contract for the borrowing of money or a line of credit;

 

(d)          is a license (whether as licensor or licensee) or similar agreement
permitting the use of any material Intellectual Property;

 

(e)          any settlement agreement with any Governmental Authority or other
Person for any litigation;

 

(f)          is a lease for the Leased Real Property; or

 

(g)          is a joint venture or partnership agreement.

 

Seller has made available to Buyer a correct and complete copy of each Contract
described in clauses (a) - (g) above (collectively, the “Material Contracts”).
Each Material Contract is a valid and binding obligation of the Acquired Entity
or Seller party thereto and is enforceable against the Acquired Entity or Seller
party thereto in accordance with its terms, except to the extent such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law). Neither
the Acquired Entity or Seller party thereto nor, to Seller’s Knowledge, any
other party to a Material Contract is in material default under any Material
Contract. Neither Seller nor any Acquired Entity has given to or received from
any other Person, at any time, any written or, to Seller’s Knowledge, oral
notice or communication (i) regarding any actual or potential material violation
or breach of, or default under, any Material Contract or (ii) of an intent to
terminate, cancel, or a request to renegotiate any Material Contract.

 



-10-

 

 

2.15        Environmental Matters.

 

(a)          Except as set forth in Section 2.15 of the Seller Disclosure
Schedule:

 

(i) Each Acquired Entity, the Real Property, and Seller with respect to the
Business is and has been, since March 1, 2013, in compliance in all material
respects with Environmental Laws and the Environmental Permits. No Acquired
Entity or Seller with respect to the Business has caused an unpermitted Release
of Hazardous Material at the Real Property whereby such Release would reasonably
be expected to require an Acquired Entity or Seller pursuant to Environmental
Law to report the Release to a Governmental Authority or to investigate or
remediate the Release.

 

(ii) There is no applicable Order issued to any Acquired Entity or Seller under
which any Acquired Entity or Seller with respect to the Business currently has
outstanding obligations under Environmental Laws, or any pending and unresolved
written notice or complaint, with respect to a material Release of Hazardous
Materials or material violation of an Environmental Law in connection with the
operation of the Real Property.

 

(iii) Each Acquired Entity and Seller holds and is in compliance in all material
respects with all material Permits required under Environmental Laws in
connection with the ownership and operation of the Real Property and Business as
conducted as of the date hereof (“Environmental Permits”).

 

(b)          Notwithstanding any other provision of this Agreement, this Section
2.15 contains the sole and exclusive representations and warranties of each
Acquired Entity and Seller with respect to Environmental Laws, Environmental
Permits, Releases of Hazardous Materials or any other environmental matter, and
no other statement in this Agreement or in any other Transaction Document or
information delivered or given to or received by or on behalf of Buyer shall be
deemed to be a representation or warranty relating to Environmental Law,
Environmental Permits or Releases of Hazardous Materials.

 

2.16        Compliance with Laws. Each Acquired Entity and Seller with respect
to the Business is and within the past three (3) years has been in compliance in
all material respects with all applicable federal, state, local and foreign
laws, rules and regulations currently in effect, all of its Permits, and all
outstanding Orders by which it is bound or to which it is subject. Each Acquired
Entity, the Real Property, and Seller with respect to the Business has and
within the past three (3) years, has had all material Permits necessary for the
conduct of the Business as presently conducted. The representations and
warranties set forth in this Section 2.16 do not address Tax matters which are
solely and exclusively addressed by Sections 2.19 and 2.20, employee benefits
matters which are solely and exclusively addressed by Section 2.19, labor
matters which are solely and exclusively addressed by Section 2.21 and
environmental matters which are solely and exclusively addressed by Section
2.15.

 



-11-

 

 

2.17        Litigation. No action against Seller or any Acquired Entity, in
which any Person seeks to prohibit or prevent the consummation of the
transactions contemplated by this Agreement is pending or, to Seller’s
Knowledge, threatened before any Governmental Authority. Section 2.17 of the
Seller Disclosure Schedule sets forth a correct and complete list of all actions
pending as of the date of this Agreement or commenced within the past three (3)
years against or threatened in writing against any Acquired Entity or Seller
with respect to the Business. Except as set forth in Section 2.17 of the Seller
Disclosure Schedule, no Acquired Entity or Seller with respect to the Business
is subject to any Order adversely affecting the ownership, operation or use of
its properties or assets or the Business.

 

2.18        Insurance. Section 2.18 of the Seller Disclosure Schedule sets forth
a list, as of the date hereof, of all casualty, general liability and other
insurance maintained by any Acquired Entity or Seller with respect to the
Business or any of the Acquired Assets (the “Insurance Policies”). Each of the
Insurance Policies is in full force and effect and no written notice has been
received by any Acquired Entity or Seller from any insurance carrier purporting
to cancel coverage under any of the Insurance Policies. Except as set forth in
Section 2.18 of the Seller Disclosure Schedule, there are no pending claims
against the Insurance Policies with respect to the Business, any Acquired Entity
or any Acquired Asset as to which the insurers have denied liability.

 

2.19        Employee Benefit Plans.

 

(a)          Section 2.19 of the Seller Disclosure Schedule sets forth a list,
as of the date hereof, of all Benefit Plans.

 

(b)          With respect to each Benefit Plan, Seller has made available to
Buyer accurate, current and complete copies of each of the following: (i) where
the Benefit Plan has been reduced to writing, the plan document together with
all amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the two most recently filed Form 5500, with schedules and
financial statements attached; (vii) actuarial valuations and reports related to
any Benefit Plans with respect to the most recently completed plan years; (viii)
the most recent nondiscrimination tests performed under the Code; and (ix)
copies of material notices and letters or other material correspondence from the
Internal Revenue Service, Department of Labor, Pension Benefit Guaranty
Corporation or other Governmental Authority relating to the Benefit Plan.

 



-12-

 

 

(c)          Except as set forth in Section 2.19(c) of the Seller Disclosure
Schedule, each Benefit Plan and related trust (other than any multiemployer plan
within the meaning of Section 3(37) of ERISA (a “Multiemployer Plan”)) has been
established, administered and maintained in accordance with its terms and in
compliance with all applicable Laws (including ERISA and the Code) in all
material respects. Each Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a “Qualified Benefit Plan”) is so qualified and has
received a favorable and current determination letter from the Internal Revenue
Service, or with respect to a prototype plan, can rely on an opinion letter from
the Internal Revenue Service to the prototype plan sponsor, to the effect that
such Qualified Benefit Plan is so qualified and that the plan and the trust
related thereto are exempt from federal income taxes under Sections 401(a) and
501(a), respectively, of the Code, and nothing has occurred that would
reasonably be expected to adversely affect the qualified status of any Qualified
Benefit Plan in any material respects. Nothing has occurred with respect to any
Benefit Plan that has subjected or would reasonably be expected to subject
Seller or any Acquired Entities, to a penalty under Section 502 of ERISA or to
tax or penalty under Section 4975 of the Code. Except as set forth in Section
2.19(c) of the Seller Disclosure Schedule, all benefits, contributions and
premiums relating to each Benefit Plan have been timely paid in accordance with
the terms of such Benefit Plan and all applicable Laws and accounting
principles, and all benefits accrued under any unfunded Benefit Plan have been
paid, accrued or otherwise adequately reserved to the extent required by, and in
accordance with GAAP.

 

(d)          Except as set forth in Section 2.19(d), neither Seller nor any of
its ERISA Affiliates has (i) incurred or reasonably expects to incur, either
directly or indirectly, any material Liability under Title IV of ERISA or
related provisions of the Code; (ii) failed to timely pay premiums to the
Pension Benefit Guaranty Corporation; (iii) withdrawn from any Benefit Plan that
is subject to Title IV of ERISA; or (iv) engaged in any transaction which would
give rise to liability under Section 4069 or Section 4212(c) of ERISA.

 

(e)          With respect to each Benefit Plan (i) except as set forth in
Section 2.19(e) of the Seller Disclosure Schedule, no such plan is a “multiple
employer plan” within the meaning of Section 413(c) of the Code or a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA), and (A)
all contributions required to be paid by Seller or its ERISA Affiliates have
been timely paid to the applicable Multiemployer Plan, (B) neither Seller nor
any ERISA Affiliate has incurred any withdrawal liability under Title IV of
ERISA which remains unsatisfied, and (C) a complete withdrawal from all such
Multiemployer Plans at the Effective Time would not result in any material
liability to Seller; (ii) to Seller’s Knowledge, no Action has been initiated by
the Pension Benefit Guaranty Corporation to terminate any such plan or to
appoint a trustee for any such plan; (iii) no such plan is subject to the
minimum funding standards of Section 412 of the Code or Title IV of ERISA, and
none of the Acquired Assets is, or may reasonably be expected to become, the
subject of any lien arising under Section 302 of ERISA or Section 412(a) of the
Code with respect to a Benefit Plan; and (iv) no “reportable event,” as defined
in Section 4043 of ERISA, has occurred with respect to any such plan within the
past three years.

 

(f)           Except as set forth in Section 2.19(f) of the Seller Disclosure
Schedule and other than as required under Section 601 et. seq. of ERISA or other
applicable Law, no Benefit Plan or other arrangement provides post-termination
or retiree welfare benefits to any individual for any reason.

 



-13-

 

 

(g)          Except as set forth in Section 2.19(g) of the Seller Disclosure
Schedule, there is no pending or, to Seller’s Knowledge, threatened action
relating to a Benefit Plan (other than routine claims for benefits), and no
Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(h)          There has been no amendment to, announcement by Seller or any of
its Affiliates relating to, or change in employee participation or coverage
under, any Benefit Plan or collective bargaining agreement that would increase
the annual expense of maintaining such plan above the level of the expense
incurred for the most recently completed fiscal year with respect to any
director, officer, employee, consultant or independent contractor of the
Business, as applicable. Except as contemplated by this Agreement, neither
Seller nor any of its Affiliates has any commitment or obligation or has made
any representations to any director, officer, employee, consultant or
independent contractor of the Business, whether or not legally binding, to
adopt, amend, modify or terminate any Benefit Plan or any collective bargaining
agreement.

 

(i)          Each Benefit Plan that is subject to Section 409A of the Code has
been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including, notices, rulings and proposed and final
regulations) thereunder in any material respects. Seller does not have any
obligation to gross up, indemnify or otherwise reimburse any individual for any
excise taxes, interest or penalties incurred pursuant to Section 409A of the
Code.

 

(j)           Except as set forth in Section 2.19(j) of the Seller Disclosure
Schedule, neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) result in “excess parachute payments”
within the meaning of Section 280G(b) of the Code; or (ii) require a “gross-up”
or other payment to any “disqualified individual” within the meaning of Section
280G(c) of the Code.

 

(k)          Notwithstanding any other provision of this Agreement, this Section
2.19 contains the sole and exclusive representations and warranties of Seller
with respect to employee benefit matters, including any matter arising under
ERISA, and no other statement in this Agreement or in any other Transaction
Document or information delivered or given to or received by or on behalf of
Buyer shall be deemed to be a representation or warranty relating to employee
benefit matters, including any matter arising under ERISA.

 

2.20        Taxes. Except as set forth in Section 2.20 of the Seller Disclosure
Schedule:

 

(a)          Seller has timely (i) filed all material Tax Returns required by
applicable Law to be filed by it relating to the Business and the Acquired
Assets on or before the Closing Date; and (ii) paid all Taxes relating to the
Business and the Acquired Assets due and payable for all periods ending on or
before the Closing Date (whether or not shown on any such Tax Return). Each
Acquired Entity has (i) filed all material Tax Returns required by applicable
law to be filed by it for all periods ending on or before the Closing Date; and
(ii) paid all Taxes due and payable for all periods ending on or before the
Closing Date (whether or not shown on any such Tax Return).

 



-14-

 

 

(b)          There are no Encumbrances for Taxes on any assets of the Acquired
Entities or on the Acquired Assets, other than Permitted Encumbrances.

 

(c)          The Acquired Entities have properly withheld all Taxes from
payments to its employees, agents, contractors and nonresidents and remitted
such amounts to the proper Governmental Authority. With respect to the Business
and the Acquired Assets, Seller has properly withheld all Taxes from payments to
its employees, agents, contractors and non-residents and remitted such amounts
to the proper Governmental Authority.

 

(d)          No Tax audits or other legal proceedings are pending, or to
Seller’s Knowledge, threatened in writing with regard to any Tax Returns of the
Acquired Entities or Seller relating to the Business and the Acquired Assets, or
with respect to any jurisdiction where Seller does not file Tax Returns. Seller
has delivered to Buyer all Tax Returns for Seller that solely relate to the
Business and the Acquired Assets and for each Acquired Entity for all taxable
periods ending on or after December 30, 2012, and has indicated all such Tax
Returns that have been subject to audit.

 

(e)          Neither Seller nor any Acquired Entity has given or been requested
to give any currently effective waivers or extensions (or is or would be subject
to any currently effective waiver or extension given by any other person) of any
statute of limitations relating to the payment of Taxes by Seller or an Acquired
Entity or for which it may be liable.

 

(f)           No Acquired Entity is a party to any contract relating to Tax
sharing, Tax indemnity or Tax allocation, except any such Contract entered into
in the Ordinary Course that does not primarily relate to Taxes but which
typically includes Tax sharing, Tax indemnity or Tax allocation provisions, such
as leases or credit agreements.

 

(g)          Each Acquired Entity is, and has at all times since formation been,
disregarded as separate from Seller for U.S. federal income tax purposes under
Treasury Regulation section 301.7701-3.

 

(h)          Neither Seller nor any Acquired Entity is or has been a party to
any “listed transaction,” as defined in Code §6707A(c)(2) and Treasury
Regulation section 1.6011-4(b)(2).

 

Notwithstanding any other provision of this Agreement, the representations and
warranties in this Section 2.20 and Section 2.19 constitute the sole and
exclusive representations and warranties of Seller with respect to any Tax
matters of the Acquired Entities, the Business, the Acquired Assets or the Hired
Employees, including representations and warranties regarding compliance with
Tax Laws, liability for Taxes, the filing of Tax Returns and accruals and
reserves for Taxes on any financial statements or the books and records of
Seller and the Acquired Entities. No representation or warranty, including in
this Section 2.20 or Section 2.19, is made with respect to the amount or
availability of any Tax attribute (including a net operating loss) or Tax credit
in or with respect to Taxes payable (or other Tax matters) in any Post-Closing
Tax Period (or portion of a Straddle Period beginning on or after the Closing
Date).

 



-15-

 

 

2.21        Labor Matters. Except as set forth in Section 2.21 of the Seller
Disclosure Schedule, no Acquired Entity nor Seller with respect to the Business
is a party to any collective bargaining agreement or any other labor union
agreement with any labor organization applicable to any employees of any
Acquired Entity or Seller exclusively providing services to the Business (the
“Employees”). There are no presently pending demands for recognition of a union
as collective bargaining agent for all or any portion of the Employees. There is
no presently pending or, to Seller’s Knowledge, threatened strike, lockout, work
stoppage, union organizing effort or unfair labor practice proceeding involving
any of the Employees.

 

2.22        Fees. Except for the fees payable to William Blair & Company,
L.L.C., which are the responsibility of Seller, neither Seller nor any of its
Affiliates has paid or become obligated to pay any fee or commission to any
broker, finder or intermediary in connection with the transactions contemplated
hereby.

 

2.23        Customers and Suppliers. Section 2.23 of the Seller Disclosure
Schedule contains a list of (a) the top ten customers (based on consolidated
gross sales) of the Business and (b) the top five suppliers (based on
consolidated gross expenditures) of the Business, in each case, as of the 12
month period ended on December 31, 2015. Seller has not received any written
notice that any of the customers identified on Section 2.23 of the Seller
Disclosure Schedule will cease doing business with the Business or intends to
materially reduce its relationship with the Business or terminate, cancel, or
renegotiate any Material Contract.

 

2.24        Product Liability. In the last three years, other than products that
have been replaced by Seller or an Acquired Entity in the Ordinary Course,
neither Seller nor any Acquired Entity has incurred any material current
liability as of the date hereof as a result of any material defect or other
material deficiency (whether of design, materials, workmanship, labeling,
instructions, or otherwise) with respect to any product designed, manufactured,
sold, leased, licensed, or delivered, or any service provided by Seller or an
Acquired Entity with respect to the Business, whether such liability is incurred
by reason of any express or implied warranty (including any warranty of
merchantability or fitness), any doctrine of common law (tort, contract, or
other), any other applicable law, or otherwise. As of the date hereof, neither
Seller nor any Acquired Entity has received any current written obligation by
any Governmental Authority that any product designed, manufactured, sold,
leased, licensed, or delivered by any of them with respect to the Business is
defective or unsafe or fails to meet any product warranty or any standards
promulgated by any such Governmental Authority. In the last three years, no
product designed, manufactured, sold, leased, licensed, or delivered by Seller
or any Acquired Entity with respect to the Business has been recalled, and
neither Seller nor any Acquired Entity has received any written notice of recall
of any such product from any Governmental Authority.

 

2.25        Disclaimer. NEITHER SELLER NOR ANY OF ITS AFFILIATES,
REPRESENTATIVES OR ADVISORS HAS MADE, OR SHALL BE DEEMED TO HAVE MADE, ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF SELLER, THE ACQUIRED ENTITIES, THE BUSINESS, THE ACQUIRED ENTITIES’ ASSETS,
LIABILITIES OR OPERATIONS, THE ACQUIRED ASSETS OR THE ASSUMED LIABILITIES, OTHER
THAN THOSE EXPRESSLY MADE BY SELLER IN THIS ARTICLE II. NO REPRESENTATION OR
WARRANTY HAS BEEN MADE OR IS BEING MADE HEREIN (A) AS TO MERCHANTABILITY,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR QUALITY, WITH RESPECT TO ANY
OF THE ASSETS BEING SO TRANSFERRED, OR AS TO THE CONDITION OR WORKMANSHIP
THEREOF OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT (OR ANY
OTHER REPRESENTATION OR WARRANTY REFERRED TO IN SECTION 2-312 OF THE UNIFORM
COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION), (B) WITH RESPECT TO ANY
PROJECTIONS, ESTIMATES OR BUDGETS DELIVERED TO OR MADE AVAILABLE TO BUYER OR ITS
AFFILIATES, REPRESENTATIVES OR ADVISORS OR (C) WITH RESPECT TO ANY OTHER
INFORMATION OR DOCUMENTS MADE AVAILABLE TO BUYER OR ITS AFFILIATES,
REPRESENTATIVES OR ADVISORS EXCEPT, IN THE CASE OF THIS CLAUSE (C) ONLY, AS
EXPRESSLY COVERED BY A REPRESENTATION OR WARRANTY CONTAINED IN THIS ARTICLE II.
NEITHER BUYER NOR ANY OF ITS AFFILIATES IS ENTITLED TO RELY ON ANY STATEMENT,
REPRESENTATION OR WARRANTY, ORAL OR WRITTEN, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS ARTICLE II. NOTWITHSTANDING
THE FOREGOING, NOTHING CONTAINED IN THIS DISCLAIMER SHALL AFFECT ANY CLAIM BY
BUYER FOR FRAUD.

 



-16-

 

 

ARTICLE III

 

Representations and Warranties of Buyer

 

Buyer hereby represents and warrants to Seller as follows:

 

3.1          Organization and Good Standing. Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

 

3.2          Authority and Approval. Buyer has all requisite entity power and
authority to enter into, and perform its obligations under, this Agreement and
each Transaction Document to which Buyer is a party. The execution and delivery
by Buyer of this Agreement and each Transaction Document to which Buyer is a
party, and the performance by Buyer of its obligations hereunder and thereunder,
have been duly authorized by all requisite action on the part of Buyer. This
Agreement has been, and each Transaction Document to which Buyer is a party upon
the execution and delivery by Buyer thereof will be, duly executed and delivered
by Buyer and (assuming the valid authorization, execution and delivery of this
Agreement by Seller and of the Transaction Documents by each other party
thereto) constitutes a valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except to the extent such enforceability may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law).

 

3.3          Consents. No Governmental Consent is required in connection with
the execution and delivery by Buyer of this Agreement or any of the Transaction
Documents to which it is a party or the performance by Buyer of its obligations
hereunder or thereunder (excluding Governmental Consents, if any, which Seller
is required to obtain or make, as to which no representations or warranties are
made).

 

3.4          No Conflicts. The execution and delivery of, and performance by
Buyer of its obligations under, this Agreement and each Transaction Document to
which it is a party will not, with or without the giving of notice or the lapse
of time, or both, (a) violate any provision of its organizational documents, (b)
violate any law or Order applicable to Buyer or (c) conflict with or result in
the breach of any material Contract to which Buyer is a party or by which it is
bound.

 



-17-

 

 

3.5          Funds Available. Buyer has, and will have on the Closing Date,
sufficient funds to enable it to pay the Purchase Price and otherwise to perform
its obligations under this Agreement and each Transaction Document.

 

3.6          Litigation. There is no litigation pending or, to Buyer’s
knowledge, threatened against Buyer that seeks to enjoin or obtain damages in
respect of the consummation of the transactions contemplated hereby.

 

3.7          Fees. Neither Buyer nor any of its Affiliates has any liability or
obligation to pay any fee or commission to any broker, finder or intermediary in
connection with the transactions contemplated hereby for which Seller or any of
its Affiliates could become liable or obligated.

 

3.8          Purchase for Investment; Receipt of Information. Buyer will be
acquiring the Acquired Equity solely for its own account for investment and not
with a view to the distribution thereof. Buyer and its agents and
representatives have been given an opportunity to examine such instruments,
documents and other information relating to, and ask questions regarding and
receive answers from, Seller and its authorized agents and representatives as
Buyer has deemed necessary or advisable in order to make an informed decision
relating to its purchase of the Business, the Acquired Assets and the Acquired
Equity and its suitability as an investment for Buyer, and to verify the
accuracy of any information furnished to Buyer or to which Buyer had access.
Buyer is an “Accredited Investor” within the meaning of Rule 501(a) of
Regulation D of the Securities Act. Buyer acknowledges that the Acquired Equity
has not been registered under the Securities Act or the Exchange Act, or any
state or foreign securities laws and that the Acquired Equity may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such sale, transfer, offer, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and are registered under any applicable state or foreign
securities laws or pursuant to an exemption from registration under the
Securities Act or the Exchange Act and any applicable state or foreign
securities laws.

 

3.9          Limited Representations. Buyer acknowledges, for itself and on
behalf of its Affiliates, that none of Seller or any other Person acting on its
behalf will have or be subject to any liability or indemnification obligation to
Buyer, the Acquired Entities or any other Person resulting from the distribution
to Buyer, or use by Buyer of, any information not expressly set forth in Article
II, including any information, documents, projections, forecasts or other
material made available to Buyer in certain “electronic data rooms”,
confidential information memoranda (including the Confidential Information
Presentation prepared by William Blair & Company, L.L.C.), management
presentations, meetings, information requests, due diligence or in any other
form in expectation of the transactions contemplated by this Agreement or any
Transaction Document. In connection with the investigation by Buyer of the
Business, Buyer has received or may receive from Seller and its Affiliates
certain projections, forward-looking statements and other forecasts and certain
business plan information. Buyer acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that Buyer is familiar with such uncertainties, that Buyer is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans), and that Buyer shall have no claim against
anyone with respect thereto. Accordingly, Buyer acknowledges that neither Seller
nor any Affiliate thereof makes any representation or warranty with respect to
such estimates, projections, forecasts or plans (including the reasonableness of
the assumptions underlying such estimates, projections, forecasts or plans).
Notwithstanding the foregoing, nothing contained in this Section 3.9 shall
affect any claim by Buyer for Fraud.

 



-18-

 

 

ARTICLE IV

 

Covenants of Seller

 

Seller hereby covenants and agrees with Buyer as follows:

 

4.1          Cooperation by Seller. Prior to the Closing, Seller shall use
commercially reasonable efforts to obtain all material consents, authorizations
and approvals, and timely submit any notices or filings, required under any
applicable laws, Orders or Contracts from or to any Governmental Authority or
other Person in connection with the sale of the Business by Seller to Buyer.
Seller shall not under any circumstances be required to make any payments
required or sought by any third party for any such consent or otherwise in
connection with its obligations under this Section 4.1 or Section 1.1.

 

4.2          Conduct of Business. Except (i) as set forth in Section 4.2 of the
Seller Disclosure Schedule, (ii) as may be otherwise contemplated by this
Agreement or any Transaction Document or required by law or any of the documents
listed in the Seller Disclosure Schedule and (iii) as Buyer may otherwise
consent to in writing (which consent shall not be unreasonably withheld,
conditioned or delayed), from the date hereof and prior to the Closing, Seller
shall, and shall cause the Acquired Entities to: (a) in all material respects,
conduct the Business in the Ordinary Course; (b) continue all Insurance Policies
in full force and effect (or obtain replacement Insurance Policies on
commercially reasonable terms); (c) not issue any equity interest or any
options, warrants or other rights of any kind to purchase any equity interest in
any Acquired Entity; and (d) not increase the rate or terms of compensation
payable or to become payable by it to any of the officers or Management-Level
Employees of the Business, and not increase the rate or terms of any bonus,
pension or other employee benefit plan covering any of the officers or
Management-Level Employees of the Business, except in each case (A) increases
occurring in the Ordinary Course (including normal periodic performance reviews
and related compensation and benefit increases) or (B) as required by law, rule
or regulation or by any Contract or Benefit Plan which was effective prior to
the date hereof. Notwithstanding anything in this Agreement to the contrary,
Seller and/or any Acquired Entity may distribute or otherwise payout all or any
part of its cash at or prior to the Closing. The parties hereto acknowledge and
agree that prior to the Closing A.M. Castle & Co. shall transfer to Seller, and
Seller shall accept such transfer and assume, each of the Transferred
Agreements.

 



-19-

 

 

4.3          Access. From the date hereof and prior to the Closing, Seller
shall, and shall cause the Acquired Entities to, provide Buyer and its
representatives, during regular business hours, under reasonable circumstances,
upon reasonable prior written notice to a Due Diligence Manager, and in a manner
so as not to interfere with the normal business operations of the Business, with
such information in respect of the Acquired Entities and the Business, and with
such access to the properties, books and records of the Acquired Entities and
the Business, as Buyer may from time to time reasonably request; provided,
however, that Seller shall not be obligated to provide, or cause to be provided
to, Buyer with any information or documents relating to Seller’s auction of the
Business or the Retained Assets or Retained Liabilities or to provide access to
or to disclose information where such access or disclosure would violate any
law, rule, regulation, Order, fiduciary duty or term of any Contract, or
adversely affect the ability of Seller or any of its Affiliates to assert
attorney-client, attorney work product or other similar privilege; and provided,
further, that in no event shall such access include access to any Real Property
to conduct any environmental testing or sampling. Any disclosure whatsoever to
Buyer during such investigation shall not constitute an enlargement of or
additional representations or warranties of Seller beyond those specifically set
forth in Article II. Buyer shall comply with, and shall cause its Affiliates and
representatives to comply with, all of its obligations under the Confidentiality
Agreement with respect to the information disclosed and access given pursuant to
this Section 4.3, which agreement shall remain in full force and effect.

 

4.4          No Solicitation. From the date hereof and prior to the Closing,
Seller shall not, nor shall it authorize or permit any of its Affiliates or any
of their respective directors, officers or employees or any investment banker or
other representative or agent retained by any of them to, directly or
indirectly, solicit, initiate or participate (including by way of furnishing
information) in any discussions or negotiations with any Person (other than
Buyer or an Affiliate of Buyer or Seller or an Affiliate of Seller) or enter
into any Contract with any Person (other than Buyer or an Affiliate of Buyer or
Seller or an Affiliate of Seller) concerning any merger, consolidation, sale of
equity or similar transactions exclusively with respect to the Business or a
sale of a substantial portion of the assets of the Business.

 

4.5          Intercompany Obligations and Contracts. Prior to the Closing, (a)
all Intercompany Obligations shall be settled (either by contribution to
capital, distribution or repayment in full or in any other manner Seller shall
determine in its sole discretion, but without adverse consequences to Buyer or
any Affiliate thereof), and (b) all Contracts between Seller or any of its
Affiliates (other than any Acquired Entity), on the one hand, and the Acquired
Entities, on the other hand, shall be terminated without any continuing
obligations or any liability to any party thereto.

 

4.6          Notice of Misstatements, Omissions and Developments.

 

(a)          Prior to the Closing, Seller may elect at any time to notify Buyer
in writing of any misstatement or omission of which Seller becomes aware causing
a breach of any of the representations and warranties in Article II. Unless
Buyer has the right to terminate this Agreement pursuant to Section 10.1(b) by
reason of the misstatement or omission and exercises that right, the written
notice pursuant to this Section 4.6(a) will be deemed to have (i) amended the
Seller Disclosure Schedule, (ii) to have qualified the representations and
warranties contained in Article II and (iii) to have cured any misrepresentation
or breach of warranty that otherwise might have existed hereunder by reason of
the misstatement or omission.

 



-20-

 

 

(b)          Prior to the Closing, Seller may elect at any time to notify Buyer
in writing of any developments not within the control of Seller causing the
representations and warranties in Article II to be inaccurate or untrue as of
the Closing Date. The written notice pursuant to this Section 4.6(b) will be
deemed to have (i) amended the Seller Disclosure Schedule, (ii) to have
qualified the representations and warranties contained in Article II and (iii)
to have cured any misrepresentation or breach of warranty that otherwise might
have existed hereunder by reason of such development.

 

4.7Insurance.

 

(a)          As of the Closing, Seller will terminate, or cause its Affiliates
to terminate, all coverage under the Insurance Policies maintained by Seller
and/or any of its Affiliates (collectively, the “Seller Insurance Parties”)
relating to the Business, the Acquired Assets, the Hired Employees and the
Acquired Entities and their assets and employees (the “Seller Insurance
Policies”); provided, however, that (i) no such termination of coverage under
any “occurrence” Seller Insurance Policy in force as of the Closing shall be
effected so as to prevent the Business from recovering under such policies for
Damages from events occurring prior to the Closing to the extent Seller shall
have received written notice of claims relating to such events on or before the
second (2nd) anniversary of the Closing Date, it being understood, as set forth
below, that Buyer and the Acquired Entities shall be responsible for and pay (or
reimburse Seller or its Affiliates to extent paid by the Seller (or Affiliate))
any deductible, self-insured retention or adjustment premium payable under the
terms of the applicable Seller Insurance Policy in connection with any such
claims; (ii) no such termination of coverage under any “claims” made Seller
Insurance Policy in force as of the Closing shall be effected so as to prevent
the Business or the Acquired Entities from recovering under such policies for
Damages from events occurring prior to the Closing to the extent Seller shall
have received written notice of claims relating to such events prior to the
Closing; and (iii) Buyer shall become solely responsible for all insurance
coverage and related risk of loss with respect to the Business, the Acquired
Assets, the Hired Employees and the Acquired Entities and their assets and
employees based on (x) events occurring after the Closing and (y) events
occurring prior to the Closing for which notice has not been received as
described by the date set forth in the foregoing clauses (i) and (ii) above. To
the extent that Seller has received timely notice of claims as provided in this
Section 4.7(a), Seller will file, or arrange to be filed, and control any claims
under the applicable Seller Insurance Policies in accordance with Section
4.7(f); provided that Seller does not assume or will not incur any liability to
Buyer with respect to any such claims. Seller (or its Affiliates) shall promptly
be reimbursed by Buyer for all reasonable costs and expenses paid after the
Closing (A) at Buyer’s request or (B) reasonably incurred in making and/or
controlling any claims in accordance with this Section 4.7(a) (“Insurance Claim
Costs”). The Insurance Claim Costs (1) shall include costs and expenses
including attorneys’ fees, costs of use of Seller’s and its Affiliates’
employees and resources and claims adjustment expenses, paid in connection with
investigating, preparing, or pursuing recoveries from insurance contracts and
retroactive or prospective premium increases to the extent (and only to the
extent) attributable to claims for which notice has been provided under this
Section 4.7(a) and (2) shall be paid as set forth in Sections 4.7(b) and (c).

 

-21-

 



 

(b)        The parties hereto acknowledge and agree that under the terms of
certain Seller Insurance Policies covering the Seller Insurance Parties for the
benefit of themselves and/or their Subsidiaries, the Seller Insurance Parties
are responsible for reimbursing the applicable insurer for any costs, expenses
or other deductibles (including self-insurance retentions) that may be payable
as a result of any claim under such Seller Insurance Policy and for the payment
of adjustment premiums to applicable insurers for the maintenance of such Seller
Insurance Policies (collectively, the “Insurance Expenses”). The parties hereto
understand that in the event that a Seller Insurance Party brings any claim
wholly or partially on behalf of one of its Subsidiaries under a Seller
Insurance Policy, such Seller Insurance Party invoices such Subsidiary for the
relevant portion of any such Insurance Expenses payable by such Seller Insurance
Party under such Seller Insurance Policy and the Subsidiary reimburses such
Seller Insurance Party for the amount of such invoice. Following the Closing, in
the event that any claim under a Seller Insurance Policy is made wholly or
partially on behalf of the Business, the Acquired Entities or the Acquired
Assets with respect to a pre-Closing claim or occurrence in accordance with
Section 4.7(a), Seller shall invoice the respective Acquired Entity or Buyer
(with respect to the Acquired Assets or Hired Employees) for the relevant
portion of any Insurance Expenses payable by the Seller Insurance Parties under
such Seller Insurance Policy with respect to such claim or occurrence. Buyer
shall pay, or cause the applicable Acquired Entity to pay, to the Seller
Insurance Parties, in accordance with such invoice, the amount set forth therein
within 30 days of delivery of such invoice.

 

(c)       The parties hereto acknowledge and agree that under the terms of
certain Seller Insurance Policies maintained by the Seller Insurance Parties,
the Seller Insurance Parties have entered into letters of credit with the
applicable insurer or have placed funds in escrow, or both, to provide such
insurer with protection against the Seller Insurance Parties’ non-payment of any
Insurance Expenses under the respective Seller Insurance Policy (collectively,
the “Insurance Collateral”). The parties hereto understand that (i) the amount
of the Insurance Collateral may be adjusted upwards or downwards by the
applicable insurer as a result of the volume or valuations of claims made under
the respective Seller Insurance Policy, any audits, any changes in the employees
or assets of the relevant companies or otherwise under the terms of the
applicable Seller Insurance Policy and (ii) the amounts of any such adjustments
are paid by the Seller Insurance Parties. Following the Closing, in the event
that any adjustment to the Insurance Collateral is paid by a Seller Insurance
Party wholly or partially on behalf of the Business, the Acquired Entities or
the Acquired Assets with respect to a pre-Closing claim or occurrence in
accordance with Section 4.7(a), the Acquired Entities and Buyer shall be liable
for such relevant portion of any such adjustments payable by the Seller
Insurance Parties, or shall enter into a collateral agreement with the
applicable insurer for such relevant portion of any such letters of credit or
escrow fund. Seller shall invoice the respective Acquired Entity or Purchaser
(with respect to the Acquired Assets or the Hired Employees) for the relevant
portion of any adjustments to the Insurance Collateral payable by the Seller
Insurance Parties under the Seller Insurance Policies. Buyer shall pay, or cause
the applicable Acquired Entity to pay, to the Seller Insurance Parties, in
accordance with such invoice, the amount set forth therein within 30 days of
delivery of such invoice. To the extent that a Seller Insurance Party receives a
refund with respect to any adjustments to the Insurance Collateral, a
proportionate credit with respect to such reimbursement shall be paid to an
Acquired Entity or Buyer to the extent it is attributable to such party.

 



-22-

 

 

(d)        The parties hereto acknowledge and agree that in the event that any
Seller Insurance Policy or any policy containing a Seller Insurance Policy is
terminated as a result of the exhaustion of any limits of insurance under such
policy, no party hereto shall be obligated to replace such policy (or any
included Seller Insurance Policy) and all potential beneficiaries shall be
regarded as uninsured with respect to such policy thereafter. In the event that
any Acquired Entity is in breach of any contractual or other obligations as a
result of such a termination, it is hereby acknowledged and agreed that no
Seller Insurance Party is under any obligation (i) to replace the terminated
policy (or any included Seller Insurance Policy) or (ii) to take the place of
the insurer.

 

(e)        Following the Closing, Buyer agrees that in the event that Buyer, any
Acquired Assets or any Acquired Entity (or any of its businesses or assets) is
sold, merged or transferred to a third party, Buyer shall enter, or cause its
Affiliates to enter, into arrangements with such third party, the terms of which
shall be the same terms as set forth in this Agreement, so as to cause the
applicable Acquired Entities and/or Buyer and such third party purchaser to
comply with the terms of this Section 4.7.

 

(f)         In the event any claim under a Seller Insurance Policy is or has
been made wholly or partially on behalf of the Business in connection with a
pre-Closing claim or occurrence (a “Acquired Entity Claim”), Seller shall file
and control the conduct of any such Acquired Entity Claim and, subject to
Section 4.7(a), Buyer shall promptly provide, or cause the Acquired Entities to
provide, Seller with all such assistance and cooperation as Seller may
reasonably require, including reasonable access to (i) any relevant payroll
information, data or employees of the Acquired Entities or the Acquired Assets
and (ii) any Hired Employees and any related payroll information.

 

4.8Non-competition; Non-solicitation.

 

(a)        For a period of three years commencing on the Closing Date (the
“Restricted Period”), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) cause, induce or
encourage any material actual client, customer, supplier or licensor of the
Business to terminate or modify any such actual or prospective relationship.
Notwithstanding the foregoing, Seller or any of its Affiliates may own, directly
or indirectly, securities of any Person traded on any national securities
exchange if Seller is not a controlling Person of, or a member of a group which
controls, such Person and does not, directly or indirectly, own 5% or more of
any class of securities of such person. Additionally, from and after the Closing
Seller shall and shall cause its Affiliates, officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold in confidence and
not use any confidential information of the Business or the Acquired Entities in
a manner detrimental to the Business.

 

(b)         During the Restricted Period, Seller shall not, and shall not permit
any of its Affiliates to, directly or indirectly, hire or solicit any person who
is offered employment by Buyer pursuant to Section 8.1 and is employed in the
Business during the Restricted Period, or encourage any such employee to leave
such employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section 4.8 shall prevent Seller
or any of its Affiliates from hiring (i) any employee whose employment has been
terminated by Buyer or (ii) after 180 days from the date of termination of
employment, any employee whose employment has been terminated by the employee or
Seller.

 

-23-

 



 

(c)        Seller acknowledges that a breach or threatened breach of this
Section 4.8 may give rise to irreparable harm to Buyer, for which monetary
damages may not be an adequate remedy, and hereby agrees that in the event of a
breach or a threatened breach by Seller of any such obligations, Buyer shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to seek equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

 

(d)        Seller acknowledges that the restrictions contained in this Section
4.8 are reasonable and necessary to protect the legitimate interest of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 4.8 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable law. The covenants contained in this Section
4.8 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

4.9         Release. Effective as of the Closing, Seller, on behalf of itself
and on behalf of its successors, officers, directors, partners, employees,
predecessors, assigns and Affiliates (each, a “Releasor”) hereby releases and
forever discharges, and covenants not to sue, each of the Business and the
Acquired Entities and each of their respective successors, assigns and
predecessors (individually, a “Releasee” and collectively, “Releasees”) from any
and all claims, demands, proceedings, causes of action, Orders, obligations,
Contracts, agreements, debts, losses and liabilities whatsoever (including
reasonable attorneys’ fees) and all consequences thereof, whether known or
unknown, suspected or unsuspected, both at law and in equity, which Seller or
any Releasor now has, has ever had or may hereafter have against any Releasee
arising prior to the Closing or on account of or arising out of any matter,
cause or event occurring prior to the Closing solely to the extent relating to
or arising from Seller’s operation of the Business and ownership of the Acquired
Entities (collectively, “Released Claims”); provided, however, that nothing
contained herein will operate to release any obligations of Buyer or the
Acquired Entities (i) arising under this Agreement or any other agreement
delivered in connection herewith, (ii) with respect to claims for salaries,
wages or benefits, (iii) claims for indemnification in accordance with the
organizational documents of the Acquired Entities or (iv) any claim for fraud
(the foregoing clauses (i), (ii), (iii) and (iv), each, an “Excluded Claim”).
Seller, on behalf of itself and each Releasor, agrees that this release shall
act as a release of all Released Claims, whether such Released Claims are
currently known or unknown, foreseen or unforeseen, contingent or absolute,
asserted or unasserted, and Seller, on behalf itself and each Releasor,
intentionally and specifically waives any statute or rule which may prohibit the
release of future rights or a release with respect to unknown claims. The
Releasees are intended third-party beneficiaries of this Release, and this
Release may be enforced by each of them in accordance with the terms hereof in
respect of the rights granted to such Releasees hereunder.

 

-24-

 



 

4.10       Further Assurances. At any time after the Closing Date, Seller shall,
at Buyer’s sole cost and expense and without incurring any liability beyond that
provided for in this Agreement, promptly execute, acknowledge and deliver any
other assurances or documents reasonably requested by Buyer and necessary for
Buyer to satisfy its obligations hereunder or obtain the benefits contemplated
hereby.

 

ARTICLE V

 

Covenants of Buyer

 

Buyer hereby covenants and agrees with Seller as follows:

 

5.1Cooperation by Buyer.

 

(a)        Prior to the Closing, Buyer shall use commercially reasonable efforts
to obtain all approvals, and timely submit any notices or filings, required
under any applicable laws or Orders from or to any Governmental Authority in
connection with the purchase of the Acquired Assets by Buyer from Seller. Buyer
acknowledges and agrees that certain consents, authorizations and approvals to
the transactions contemplated by this Agreement may be required from parties to
Contracts to which an Acquired Entity is a party or included in the Acquired
Assets and such consents, authorizations and approvals have not been obtained.
Prior to the Closing, Buyer shall assist Seller and the Acquired Entities in
obtaining such consents, authorizations and approvals; provided that the failure
of Seller or the Acquired Entities to obtain any such consent, authorization or
approval shall not delay or prevent the Closing (including by application of
Article VI). For the avoidance of doubt, Buyer agrees that (i) neither Seller
nor any of its respective Affiliates or representatives shall have any liability
whatsoever to Buyer or any of its respective Affiliates arising out of or
relating to the failure to obtain any consents, authorizations or approvals that
may have been or may be required in connection with the transactions
contemplated by this Agreement or because of the default, acceleration or
termination of any such contract, lease, license or other agreement as a result
thereof and (b) no representation, warranty or covenant of any Acquired Entity
or Seller contained herein shall be breached or deemed breached as a result of
the failure to obtain any consent, authorization or approval or as a result of
any such default, acceleration or termination or any lawsuit, action, claim,
proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any consent,
authorization or approval or any such default, acceleration or termination.

 

(b)        From the date hereof and prior to the Closing, Buyer agrees that it
shall take or cause to be taken all actions necessary, proper or advisable to
defend against any suits, actions or proceedings by any Governmental Authority
challenging this Agreement or the consummation of the transactions contemplated
hereby, and seeking to vacate or reverse any temporary restraining order,
preliminary injunction or other legal restraint or prohibition entered or
imposed by any Governmental Authority that is not yet final and non-appealable.

 

-25-

 



 

(c)          From the date hereof through the Closing Date, neither Buyer nor
any of its Affiliates shall interfere with the conduct of the Business or with
Seller’s or the Business’s relationships with its employees. Without limiting
the foregoing, Buyer shall not, without the prior written approval of a Due
Diligence Manager contact any employee, customer, supplier or landlord of the
Business or any other Person which has a business relationship with the
Business.

 

5.2Preservation of Books and Records.

 

(a)         For a period ending upon the later of (i) seven years from the end
of the calendar year in which the Closing occurs or (ii) the expiration of any
applicable statute of limitations, including any extensions thereof (the
“Information Maintenance Period”):

 

(A)     Buyer shall not dispose of or destroy any of the books and records of
the Acquired Entities or the Business relating to periods prior to the Closing
(“Books and Records”) without first offering to turn over possession thereof to
Seller by written notice to Seller at least 90 days prior to the proposed date
of such disposition or destruction;

 

(B)     Buyer shall allow Seller and its agents and representatives access to
all Books and Records on reasonable notice and at reasonable times at Buyer’s
principal place of business or at any location where any Books and Records are
stored, and Seller shall have the right, at its own expense, to make copies of
any Books and Records; provided, however, that any such access or copying shall
be had or done in such a manner so as not to unduly interfere with the normal
conduct of Buyer’s business; and

 

(C)     Buyer shall make available to Seller upon written request (1) Buyer’s
personnel to reasonably assist Seller in locating and obtaining any Books and
Records, and (2) any of Buyer’s personnel whose assistance or participation is
reasonably required by Seller or any of its Affiliates in anticipation of or
preparation for, or for depositions or testimony in, existing or future
litigation or other matters in which Seller or any of its Affiliates is
involved. Seller shall reimburse Buyer for the reasonable and documented
out-of-pocket expenses incurred by it in performing the covenants contained in
this Section 5.2(a).

 

(b)        The Information Maintenance Period shall be extended in the event
that any litigation or investigation has been commenced or is pending or
threatened at the termination of such Information Maintenance Period, and such
extension shall continue until any such litigation or investigation has been
settled through judgment or otherwise or is no longer pending or threatened.

 

5.3          Use of Seller’s Name or Reputation. Except as specifically set
forth herein, Buyer shall not use or take advantage of the name, reputation or
corporate goodwill of Seller with respect to A.M. Castle & Co. or any of its
Subsidiaries (other than Seller and the Acquired Entities).

 

5.4         Insurance. Except as set forth in Section 4.7, Buyer shall not and
shall cause its Affiliates (including the Acquired Entities after the Closing)
not to assert, by way of claim, litigation or otherwise, any right to any
insurance policies of Seller or its Affiliates or any benefit thereunder. Seller
and its Affiliates shall retain all right, title and interest under all such
insurance policies.

 

-26-

 



 

5.5        Officer Indemnification. For a period of six years from and after the
Closing Date, the exculpation and indemnification provisions applicable to the
directors, former directors, managers, former managers, officers and former
officers of the Acquired Entities shall be at least as favorable to such
individuals as those contained in the organizational documents of the Acquired
Entities as of the date immediately prior to the Closing Date, and Buyer shall
not, and shall not permit the Acquired Entities to, amend, repeal or modify any
such provision of the organizational documents of the Acquired Entities in any
manner that would adversely affect the rights of such individuals thereunder.

 

5.6        Confidentiality. Prior to the Closing and after any termination of
this Agreement, Buyer shall hold, and shall cause its Affiliates, officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
hold, in confidence, all Confidential Information made available to Buyer or any
of its Affiliates, officers, directors, employees, accountants, counsel,
consultants, advisors and agents, and Buyer shall comply with, and shall cause
all of its Affiliates, officers, directors, employees, accountants, counsel,
consultants, advisors and agents to comply with, all of its obligations under
the Confidentiality Agreement, and, in such event, the Confidentiality Agreement
shall remain in full force and effect.

 

5.7        Buyer Actions. Any acts or omissions of the Buyer, any of its
Affiliates or any party acting for the benefit or at the discretion of the Buyer
or any of its Affiliates before or after the date hereof or the Closing Date in
the markets in which the Business operates shall not be the basis for a Material
Adverse Effect.

 

5.8        Representations and Warranties Insurance Policy. In connection with
the Closing, a buyer-side representations and warranties insurance policy (the
“R&W Policy”) will be purchased for the benefit of Buyer (a) with a retention
amount of 1.25% and a policy limit of $5,000,000 and (b) that provides coverage
for (i) breaches of representations and warranties of Seller (other than the
Fundamental Representations) for a period of three years, and (ii) breaches of
Fundamental Representations and Retained Taxes for a period of six years. Buyer
shall make a one-time payment for premiums, underwriting and due diligence fees
for the R&W Policy.

 

5.9        Further Assurances. At any time after the Closing Date, Buyer shall,
at Seller’s expense and without incurring any legal liability beyond that
provided for in this Agreement, promptly execute, acknowledge and deliver any
other assurances or documents reasonably requested by Seller and necessary for
Seller to satisfy its obligations hereunder or obtain the benefits contemplated
hereby.

 

ARTICLE VI

 

Conditions to Buyer’s Obligations

 

The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of all
of the following conditions, any or all of which may be waived, in whole or in
part, to the extent permitted by applicable law:

 



6.1         Representations, Warranties and Covenants of Seller. Seller shall
have complied in all material respects with its agreements and covenants
contained herein to be complied with on or prior to the Closing Date, and all
the representations and warranties of Seller contained in Article II that are
qualified by “materiality,” “Material Adverse Effect” or similar materiality
qualifiers shall be true in all respects and all other representations and
warranties of Seller contained in Article II shall be true in all material
respects on and as of the Closing Date (except that (a) those representations
and warranties that address matters only as of a particular date shall have been
true in all respects or in all material respects, as the case may be, only as of
such date, and (b) the representations and warranties set forth in Sections
2.1(a), 2.2, 2.3, and 2.4 shall be true in all respects). Buyer shall have
received a certificate executed by Seller (the “Seller’s Certificate”), dated as
of the Closing Date, certifying as to the fulfillment of the conditions set
forth in this Section 6.1.

 

-27-

 



  

6.2         No Prohibitions. No statute, rule, regulation or Order of any
Governmental Authority shall be in effect which prohibits Buyer from
consummating the transactions contemplated by this Agreement.

 

6.3          Closing Deliveries. Seller shall have delivered, or cause to be
delivered, to Buyer the documents identified in Section 1.6(a).

 

ARTICLE VII

 

Conditions to Seller’s Obligations

 

The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of all
of the following conditions, any or all of which may be waived, in whole or in
part, to the extent permitted by applicable law:

 

7.1         Representations, Warranties and Covenants of Buyer. Buyer shall have
complied in all material respects with its agreements and covenants contained
herein to be complied with on or prior to the Closing Date, and the
representations and warranties of Buyer contained in Article III that are
qualified by “materiality,” “material adverse effect” or similar materiality
qualifiers shall be true in all respects and all other representations and
warranties of Buyer contained in Article III shall be true in all material
respects on and as of the Closing Date (except that (a) those representations
and warranties that address matters only as of a particular date shall have been
true in all respects or in all material respects, as the case may be, only as of
such date, and (b) the representations and warranties set forth in Section 3.2
shall be true in all respects). Seller shall have received a certificate
executed by Buyer (the “Buyer’s Certificate”), dated as of the Closing Date,
certifying as to the fulfillment of the conditions set forth in this Section
7.1.

 

7.2        No Prohibitions. No statute, rule, regulation or Order of any
Governmental Authority shall be in effect which prohibits Seller from
consummating the transactions contemplated by this Agreement.

 

7.3          Closing Deliveries. Buyer shall have delivered, or cause to be
delivered, to Seller the documents identified in Section 1.6(b).

 

-28-

 



 

ARTICLE VIII

 

Employment Matters

 

8.1Employees and Employee Benefits.

 

(a)         Commencing on the Closing Date, Seller shall terminate all employees
of the Business who are actively at work on the Closing Date. On or before the
Closing Date, Buyer shall offer to employ as of the Closing Date each of the
employees of Seller and its Subsidiaries who are exclusively employed with
respect to the Business in positions, at compensation, with benefits and upon
terms and conditions which are no less favorable to the employees in the
aggregate than the position, compensation, benefits, terms and conditions in
effect with respect to such employees on the Closing Date. Each such Person who
is employed by Buyer pursuant to this Section 8.1 is hereinafter referred to
individually as a “Hired Employee” and collectively as the “Hired Employees”.
Buyer agrees to, and agrees to cause the Acquired Entities, to provide each
Hired Employee and each employee of the Acquired Entities for a period of not
less than one year following the Closing Date with employee benefit plans,
programs and arrangements that are no less favorable in the aggregate to such
Hired Employees and employees than the employee benefits plans, programs and
arrangements maintained by Seller and its Affiliates for such Hired Employees
and employees in effect immediately prior to the Closing Date. In the event
Buyer elects to have any such Hired Employees or employees receive coverage
under any employee benefits plan, program or arrangement of Buyer, each such
Hired Employee or employee will be credited with service with Buyer and/or any
of its Subsidiaries for purposes of eligibility and vesting.

 

(b)        Other than any such obligation accrued in the Financial Statements
and included in Working Capital, Seller shall be solely responsible, and Buyer
shall have no obligations whatsoever for, any compensation or other amounts
payable to any current or former employee, officer, director, independent
contractor or consultant of the Business, including, without limitation, hourly
pay, commission, bonus, salary, accrued vacation, fringe, pension or profit
sharing benefits or severance pay for any period relating to the service with
Seller at any time prior to the Closing Date and Seller shall pay all such
amounts to all entitled persons as and when due.

 

(c)        Seller shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of current or former employees, officers,
directors, independent contractors or consultants of the Business or the
spouses, dependents or beneficiaries thereof, which claims relate to events
occurring prior to the Closing Date. Seller also shall remain solely responsible
for all worker’s compensation claims of any current or former employees,
officers, directors, independent contractors or consultants of the Business
which relate to injuries occurring prior to the Closing Date. Seller shall pay,
or cause to be paid, all such amounts to the appropriate persons as and when
due.

 



-29-

 

 

8.2         Other Benefits. From and after the Closing Date, Buyer shall be
liable for all claims and liabilities under welfare benefit plans (as defined in
Section 3(1) of ERISA) and bonus programs and other benefits with respect to all
Hired Employees, regardless of when such claims or liabilities arise or are
asserted, except as retained by the Seller pursuant to Section 8.1(c). From and
after the Closing Date, Buyer shall, at no expense to Seller, provide the
benefits, if any, required pursuant to Code Section 4980B or Part 6 of Title I
of ERISA for any Hired Employee (or spouse or dependent of such Hired Employee)
who is or becomes entitled to such continuation from Seller or Buyer at any
time. Buyer shall accept a transfer of account balances (including any
outstanding loans) at the election of any Hired Employee from Seller’s (or its
applicable Affiliate’s) 401(k) plan to a 401(k) plan established by Buyer.

 

8.3         WARN Act. Buyer shall be solely responsible for any liability or
obligation under the WARN Act or any similar law incurred or arising as a result
of the termination of any Hired Employee or employee of any of the Acquired
Entities by Buyer or the Acquired Entities on or after the Closing Date.

 

8.4         No Third-Party Beneficiaries. No provisions of this Article VIII
shall create any rights or interest, except as among the parties to this
Agreement, and no former, present or future employees of any such party or its
Affiliates (or any dependents of such individuals) will be treated as
third-party beneficiaries in or under the provisions of this Agreement, except
as set forth in Section 5.5.

 

8.5         Wage Reporting. With respect to employment Tax matters, (i) Buyer
shall not assume Seller’s obligation to prepare, file or furnish IRS Form W-2s
with respect to the Hired Employees for the year including the Closing Date,
(ii) Seller and Buyer shall agree to utilize the “standard” procedure” with
respect to each Hired Employee pursuant to Revenue Procedure 2004-54, 34 I.R.B.
320 and (iii) Seller and Buyer shall work in good faith to adopt similar
procedures under applicable wage payment, reporting and withholding laws for all
Hired Employees in all appropriate jurisdictions.

 

ARTICLE IX

 

Taxes

 

9.1         Tax Returns.

 

(a)          Buyer shall, at its sole cost and expense, timely prepare and file,
or cause to be timely prepared and filed, all Tax Returns of the Acquired
Entities due after the Closing Date (the “Buyer Prepared Returns”). To the
extent that a Buyer Prepared Return relates to a Pre-Closing Tax Period or a
Straddle Period, such Tax Return shall be prepared in a manner consistent with
existing procedures and practices and accounting methods, and, to the extent
applicable, the conventions provided in Section 9.1(c). At least 30 days prior
to the due date of any Buyer Prepared Return that relates to a Pre-Closing
Period or Straddle Period, Buyer shall provide a draft of such Tax Return to
Seller for its review and comment. Buyer shall cause the Acquired Entities to
incorporate any reasonable comments made by Seller in such Tax Return.

 

(b)          Buyer shall not, and shall not allow the Acquired Entities to,
amend any Tax Return of the Acquired Entities for a Pre-Closing Tax Period or
Straddle Period or otherwise initiate (or agree to) any other Seller Tax Matter
without the prior written consent of Seller.

 

-30-

 



 

(c)        Buyer agrees that it shall not (and shall not allow any Acquired
Entity or any of its other Affiliates to) make any election to waive the carry
back of any net operating loss or other Tax attribute or Tax credit incurred or
realized in a Pre-Closing Tax Period by the Acquired Entities and Buyer shall
not (and shall not allow any Acquired Entity or any of its other Affiliates to)
carry back any net operating loss or other Tax attribute or Tax credit incurred
or realized in a Post-Closing Tax Period to a Pre-Closing Tax Period of any
Acquired Entity.

 

9.2         Apportionment of Taxes. For purposes of this Agreement, if any Tax
(or Tax refund) relates to a Straddle Period (other than Transfer Taxes which
shall be allocated to Buyer in accordance with Section 9.6), the parties shall
use the following conventions for determining the portion of such Tax (or Tax
refund) that relates to a Pre-Closing Tax Period and the portion that relates to
a Post-Closing Tax Period:

 

(a)        in the case of property Taxes and other similar Taxes imposed on a
periodic basis, the amount attributable to the portion of the Straddle Period
ending on the day immediately prior to the Closing Date shall equal the Taxes
for the entire Straddle Period multiplied by a fraction, the numerator of which
is the number of calendar days in the portion of the period ending on the day
immediately prior to the Closing Date and the denominator of which is the number
of calendar days in the entire Straddle Period; provided, however, if as a
result of the transactions contemplated by this Agreement, the value of any
asset is reassessed for purposes of determining the amount of any property or
other Tax, any resulting increase in Tax for such Straddle Period shall be
treated as being solely with respect to the portion of the Straddle Period
beginning on the date after the Closing Date; and

 

(b)        in the case of all other Taxes (including income Taxes, sales Taxes,
employment Taxes and withholding Taxes), the amount attributable to the portion
of the Straddle Period ending on the day immediately prior to the Closing Date
shall be determined as if the Acquired Entity or Seller filed a separate Tax
Return with respect to such Taxes for the portion of the Straddle Period ending
as of the end of the day on the day immediately prior to the Closing Date using
a “closing of the books methodology.”

 

For purposes of clause (b), any item determined on an annual or periodic basis
(including amortization and depreciation deductions) shall be allocated to the
portion of the Straddle Period ending on the day immediately prior to the
Closing Date based on the relative number of days in such portion of the
Straddle Period as compared to the number of days in the entire Straddle Period.

 

9.3         Refunds.

 

(a)         All refunds for any Retained Taxes (including all refunds of any
Acquired Entity for a Pre-Closing Tax Period (or portion of any Straddle Period
ending on the day immediately prior to the Closing Date as determined pursuant
to Section 9.2) to the extent not included as an asset in the Working Capital,
as finally determined) (whether in the form of cash received or a credit (or
offset) against Taxes otherwise payable) shall be for the benefit of Seller. To
the extent that Buyer or the Acquired Entities or any of their Affiliates
receive a refund that is for the benefit of Seller, Buyer shall pay the amount
of such refund (and interest received from the Governmental Authority with
respect to such refund) to an account or accounts designated by Seller. The
amount due to Seller shall be payable ten days after receipt of the refund from
the applicable Governmental Authority (or, if the refund is in the form of a
credit or offset, ten days after the due date of the Tax Return claiming such
credit or offset). Buyer shall, and shall cause its Affiliates to, take all
commercially reasonable actions requested by Seller to timely claim any refunds
that will give rise to a payment under this Section 9.3.

 

-31-

 



 

(b)         All refunds for any Assumed Taxes (including all refunds of any
Acquired Entity for a Post-Closing Tax Period (or portion of any Straddle Period
beginning on the Closing Date as determined pursuant to Section 9.2)) (whether
in the form of cash received or a credit (or offset) against Taxes otherwise
payable) shall be for the benefit of Buyer. To the extent that Seller or any of
its Affiliates receive a refund that is for the benefit of Buyer, Seller shall
pay, the amount of such refund (and interest received from the Governmental
Authority with respect to such refund) to Buyer. The amount due to Buyer shall
be payable ten days after receipt of the refund from the applicable Governmental
Authority (or, if the refund is in the form of a credit or offset, ten days
after the due date of the Tax Return claiming such credit or offset).

 

9.4Audits.

 

(a)          If any Governmental Authority issues to Buyer or any Affiliate of
Buyer (i) a notice of its intent to audit or conduct another legal proceeding
that could give rise to a Retained Tax or (ii) a notice of deficiency for a
Retained Tax, Buyer shall notify Seller of its receipt of such communication
from the Governmental Authority within ten days of receipt. If any Governmental
Authority issues to Seller or any Affiliate of Seller (x) a notice of its intent
to audit or conduct another legal proceeding that could give rise to a Assumed
Tax or (y) a notice of deficiency for a Assumed Tax, Seller shall notify Buyer
of its receipt of such communication from the Governmental Authority within ten
days of receipt.

 

(b)         Seller, at its sole cost and expense, shall control (or in the case
of an Acquired Entity, have the right to assume control of) any audit or other
legal proceeding (a “Tax Contest”) that could give rise to a Retained Tax (other
than a Retained Tax with respect to a Straddle Period); provided, however, (i)
Seller shall not, and shall not allow the Acquired Entities, to settle, resolve,
or abandon such Tax Contest (whether or not Buyer participates in such Tax
Contest) to the extent it could result in an Assumed Tax without the prior
written consent of Buyer (which shall not be unreasonably withheld, delayed or
conditioned) and (ii) Buyer, at its sole cost and expense, shall be entitled to
participate in any such Tax Contest.

 

(c)          Buyer, at its sole cost and expense, shall control any Tax Contest
that could give rise to an Assumed Tax (or a Retained Tax for a Straddle
Period); provided, however, (i) Buyer shall not, and shall not allow the
Acquired Entities, to settle, resolve, or abandon such Tax Contest to the extent
it could result in an Retained Tax without the prior written consent of Seller
(which shall not be unreasonably withheld, delayed or conditioned) and (ii)
Seller shall be entitled to participate in any Tax Contest relating to a
Straddle Period.

 

9.5         Cooperation. Buyer and Seller shall (and shall cause their
respective Affiliates, including the Acquired Entities, to) (a) assist in the
preparation and timely filing of any Tax Return regarding any Retained Tax; (b)
assist in any audit or other legal proceeding with respect to a Retained Tax;
(c) make available any information, records, or other documents relating to a
Retained Tax; (d) prepare any documents (including filing powers of attorney to
comply with Section 9.4); (e) provide certificates or forms, and timely execute
any Tax Return, that are necessary or appropriate to establish an applicable
exemption for (or reduction in) any Transfer Tax; and (f) obtain Tax refunds for
an Assumed Tax or Retained Tax provided that such party receiving the Tax
benefit thereof shall be obligated to pay all reasonable, out-of-pocket expenses
associated with obtaining such funds.

 

-32-

 



 

9.6         Transfer Taxes. Buyer shall be liable for and shall pay all sales,
use, transfer, real property transfer, documentary, recording, gains, stock
transfer and similar Taxes and fees, and any deficiency, interest or penalty
asserted with respect thereof arising out of or in connection with the
transactions effected pursuant to this Agreement (collectively, “Transfer
Taxes”). Buyer shall timely file or cause to be filed all necessary
documentation and Tax Returns with respect to such Transfer Taxes.

 

9.7         Purchase Price Allocation Schedule.

 

(a)          Within 30 days of the final determination of the Working Capital,
Buyer shall deliver to Seller a schedule allocating the Purchase Price
(appropriately taking into account transaction expenses and any relevant Assumed
Liabilities that are liabilities for Tax purposes) among the Acquired Assets of
Seller and among the assets of the Acquired Entities (the “Purchase Price
Allocation Schedule”). The Purchase Price Allocation Schedule shall be prepared
in accordance with the applicable provisions of the Code and consistent with the
methodologies set forth in Schedule 9.7. If within the 30 days of receiving the
Purchase Price Allocation Schedule, Seller has not objected, the Purchase Price
Allocation Schedule shall be final and binding. If within 30 days Seller objects
to the Purchase Price Allocation Schedule, Seller and Buyer shall cooperate in
good faith to resolve their differences, provided that if after 30 days, Seller
and Buyer are unable to agree, the parties shall retain the Independent
Accountant to resolve their dispute, provided that the Independent Accountant
utilizes the methodologies for determining fair market value as set forth on
Schedule 9.7. The determination of the Independent Accountant shall be final and
binding on the parties. The cost of the Independent Accountants shall be shared
equally by Seller and Buyer. Buyer and Seller shall make appropriate adjustments
to the Purchase Price Allocation Schedule, as finally determined, to reflect
changes in the Purchase Price.

 

(b)          The Purchase Price Allocation Schedule, as finally determined,
shall be binding on the parties hereto, and subject to appropriate changes to
the Purchase Price Allocation Schedule, the parties shall file all Tax Returns
consistently with the Purchase Price Allocation Schedule, as finally determined,
and not take any position during the course of any audit or other proceeding
that is inconsistent with the Purchase Price Allocation Schedule, as finally
determined, unless otherwise required by a determination of a Governmental
Authority that is final.

 

ARTICLE X

 

Termination

 

10.1Termination. This Agreement may be terminated only as follows:

 

(a)          by the mutual written consent of Seller and Buyer at any time prior
to the Closing;

 

-33-

 



 

(b)          Buyer may terminate this Agreement by giving written notice to
Seller at any time prior to the Closing in the event (i) Seller has within the
then previous five (5) Business Days given Buyer any notice pursuant to Section
4.6 and (ii) the development, misstatement or omission that is the subject of
the notice has had, or could reasonably be expected to have, a Material Adverse
Effect;

 

(c)          Buyer may terminate this Agreement by giving written notice to
Seller at any time prior to the Closing (i) in the event Seller has breached any
material representation and warranty, covenant or agreement contained in this
Agreement in any material respect which has prevented the satisfaction of any
condition in Article VI to the obligations of Buyer at the Closing, Buyer has
notified Seller of the breach and the breach has continued without cure for a
period of ten (10) days after the notice of such breach or (ii) if the Closing
shall not have occurred on or before March 18, 2016 by reason of the failure to
satisfy any condition precedent under Article VI, or if it becomes apparent that
any of such conditions will not be fulfilled by such date (unless the failure
results primarily from Buyer breaching any representation and warranty, covenant
or agreement contained in this Agreement); and

 

(d)          Seller may terminate this Agreement by giving written notice to
Buyer at any time prior to the Closing (i) in the event Buyer has breached any
material representation and warranty, covenant or agreement contained in this
Agreement in any material respect which has prevented the satisfaction of any
condition in Article VII to the obligations of Seller at the Closing, Seller has
notified Buyer of the breach and the breach has continued without cure for a
period of ten (10) days after the notice of such breach or (ii) if the Closing
shall not have occurred on or before March 18, 2016 by reason of the failure to
satisfy any condition precedent under Article VII, or if it becomes apparent
that any of such conditions will not be fulfilled by such date (unless the
failure results primarily from Seller breaching any representation and warranty,
covenant or agreement contained in this Agreement).

 

10.2       Effect on Obligations. The termination of this Agreement pursuant to
this Article X shall terminate all rights and obligations of the parties
hereunder and no party shall have any liability to the other party hereunder,
except that Article XIII, the Confidentiality Agreement, the last sentence of
Section 4.3, Section 5.1(b) and this Section 10.2 shall survive such
termination, and provided that nothing herein shall relieve any party from
liability for any breach of any covenant or agreement in this Agreement prior to
such termination in any manner that shall have proximately contributed to the
occurrence of the failure of the Closing to occur.

 

-34-

 



 

ARTICLE XI

 

Indemnification

 

11.1       Survival. The representations and warranties set forth in Article II
and Article III and in the Buyer’s Certificate and Seller’s Certificate shall
survive the Closing for a period of 18 months and shall thereupon expire,
together with any right to indemnification for breach thereof, and be of no
further force or effect, except to the extent a Valid Third Party Claim Notice
or Valid Other Claim Notice (each, a “Valid Claim Notice”) shall have been given
prior to such date in accordance with Section 11.3 by the party seeking
indemnification (the “Indemnified Party”) to the party from whom indemnification
is being sought (the “Indemnifying Party”), in which case the representation or
warranty alleged in the Valid Claim Notice to have been breached shall survive
only to the extent of the claim set forth in the Valid Claim Notice, until such
claim is resolved in accordance with this Agreement and any covenant or
agreement contained herein to be complied with at or prior to the Closing (the
“Pre-Closing Covenants”) shall terminate on the Closing Date and shall therefore
be of no further force or effect provided, that the representations and
warranties (i) set forth in Sections 2.1 (Acquired Entities’ Organization; Power
and Authority; and Qualification), 2.2 (Seller’s Organization; Corporate
Authority and Approval), 2.3 (Capitalization), 2.4 (Title to Acquired Equity),
2.10 (Title to Assets), 2.15 (Environmental Matters), 2.20 (Taxes), and (ii) set
forth in Sections 3.1 (Organization and Good Standing) and 3.2 (Authority and
Approval) (collectively, the “Fundamental Representations”) shall survive for a
period beginning on the Closing Date and ending upon the fifth anniversary of
the Closing Date. The covenants and agreements contained herein to be complied
with after the Closing (other than the covenant and agreement to indemnify
against breaches of representations and warranties and Pre-Closing Covenants,
which shall expire as set forth in the first sentence of this Section 11.1)
shall survive the Closing in accordance with their terms (the “Post-Closing
Covenants”).

 

11.2Indemnification.

 

(a)          Seller shall indemnify and defend each of Buyer and its respective
Representatives and its Affiliates (collectively the “Buyer Indemnitees”) and
shall hold each of them harmless from and against, and shall pay and reimburse
them for, any and all Damages that are incurred or suffered by, or imposed upon,
any of them as a result of, based upon, or arising from (i) any inaccuracy in or
the breach of any of the representations or warranties made by Seller set forth
in Article II or in Seller’s Certificate, (ii) any Retained Liabilities (other
than Retained Taxes), (iii) any Retained Taxes or (iv) the failure by Seller to
perform or comply with any of its Post-Closing Covenants.

 

(b)          Any recovery by the Buyer Indemnitees for indemnification shall be
limited as follows: (i) Buyer Indemnitees shall not be entitled to any recovery
unless a claim for indemnification is made in accordance with Section 11.3, so
as to constitute a Valid Claim Notice, and within the time period of survival
set forth in Section 11.1; (ii) Buyer Indemnitees shall not be entitled to
recover any amount for indemnification claims under Section 11.2(a)(i) (other
than with respect to Fundamental Representations) except to the extent that the
aggregate amount of indemnifiable Damages exceeds the Deductible, in which event
(subject to clause (iii) below and Section 11.4(b)) the entire amount that the
Buyer Indemnitees are seeking to recover in respect of such indemnifiable claims
less the Deductible shall be payable; and (iii) the aggregate amount recoverable
by Buyer Indemnitees for indemnification claims under Sections 11.2(a)(i) shall
in no event exceed the coverage provided under the R&W Policy. No Damages shall
be included in determining whether the Deductible has been reached unless a
Valid Claim Notice seeking indemnification for such Damages has been given by
Buyer to Seller in accordance with Section 11.3. Notwithstanding anything
contained herein to the contrary, the aggregate amount recoverable by Buyer
Indemnitees from Seller for any indemnification claims made hereunder shall in
no event exceed an amount equal to fifty percent (50%) of the proceeds actually
received by Seller pursuant to Section 1.3(b)(iii); provided, however, that such
limitation shall not apply with respect to Damages resulting from Seller’s
Fraud. Nothing contained in this Section 11.2(b) shall restrict or prohibit
Buyer from making and pursuing any claim under the R&W Policy obtained by Buyer
in connection with this Agreement.

 

-35-

 



 

(c)          Buyer shall indemnify Seller and its Affiliates and their
respective Representatives (collectively, the “Seller Indemnitees”) and hold
them harmless from and against, and shall pay and reimburse each of them for,
any and all Damages that are incurred or suffered by, or imposed upon, any of
them as a result of, based upon, or arising from (i) any inaccuracy in or the
breach by Buyer of any of the representations or warranties made by Buyer set
forth in Article III or in Buyer’s Certificate, (ii) the failure by Buyer to
perform or comply with any of its covenants and agreements, (iii) any Assumed
Liability or (iv) any Assumed Taxes; provided, however, that (A) Seller
Indemnitees shall not be entitled to any recovery unless a claim for
indemnification is made in accordance with Section 11.3, so as to constitute a
Valid Claim Notice, and within the time period of survival set forth in Section
11.1, and (B) Seller Indemnitees shall not be entitled to recover any amount for
indemnification claims under Section 11.2(c)(i) (other than with respect to
Fundamental Representations) except to the extent that the aggregate amount of
indemnifiable Damages exceeds the Deductible, in which event the entire amount
that the Seller Indemnitees are seeking to recover in respect of such
indemnifiable claims less the Deductible shall be payable. In no event will
Buyer be liable for any Damages with respect to claims under Section 11.2(c)(i)
(other than with respect to Fundamental Representations) in an aggregate amount
in excess of $5,000,000.00; provided, however, that such limitation shall not
apply with respect to Damages resulting from Buyer’s Fraud.

 

(d)          For purposes of this Article XI, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect, or other similar qualification contained
in or otherwise applicable to such representation or warranty.

 

11.3Procedures for Claims.

 

(a)          In order for an Indemnified Party to be entitled to any
indemnification provided for under this Article XI in respect of, arising out of
or involving a claim made by any third party against the Indemnified Party (a
“Third Party Claim”), the Indemnified Party must notify the Indemnifying Party
in writing of the Third Party Claim (a “Third Party Claim Notice”) promptly
following receipt by such Indemnified Party of notice of the Third Party Claim,
which notification, to be a valid Third Party Claim Notice, with the effect set
forth in Sections 11.1 and 11.2 (a “Valid Third Party Claim Notice”), must be
accompanied by a copy of the written notice (if any) of the third party claimant
to the Indemnified Party asserting the Third Party Claim; provided, that the
failure to provide such notice promptly (so long as a Valid Third Party Claim
Notice is given before the expiration of the applicable survival period set
forth in Section 11.1) shall not affect the obligations of the Indemnifying
Party hereunder except to the extent the Indemnifying Party is prejudiced
thereby. The Indemnified Party shall promptly deliver to the Indemnifying Party
copies of all other notices and documents (including court papers) received by
the Indemnified Party relating to the Third Party Claim.

 

-36-

 



 

(b)         The Indemnifying Party shall have the right to assume the defense
against any such Third Party Claim (including to conduct and control any
proceedings or settlement negotiations) with counsel of its own choosing. The
Indemnified Party shall have the right to participate in the defense of any
Third Party Claim and to employ its own counsel (it being understood that the
Indemnifying Party shall control such defense), at its own cost and expense.
Prior to the time the Indemnified Party is notified by the Indemnifying Party as
to whether the Indemnifying Party will assume the defense of a Third Party
Claim, the Indemnified Party shall take all actions reasonably necessary to
timely preserve the collective rights of the parties with respect to such Third
Party Claim, including responding timely to legal process. If the Indemnifying
Party shall decline to assume the defense of a Third Party Claim (or shall fail
to notify the Indemnified Party of its election to defend such Third Party
Claim) within 30 days after the giving by the Indemnified Party to the
Indemnifying Party of a Valid Third Party Claim Notice, the Indemnified Party
shall defend against the Third Party Claim and the Indemnifying Party shall be
liable to the Indemnified Party for all reasonable fees and expenses incurred by
the Indemnified Party in the defense of the Third Party Claim, including the
reasonable fees and expenses of counsel employed by the Indemnified Party, if
and to the extent that the Indemnifying Party is responsible to indemnify the
Indemnified Party for such Third Party Claim under this Agreement. Whether or
not the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the Indemnifying Party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed. Regardless of which party assumes the defense of a Third Party Claim,
the parties agree to cooperate in good faith and in all respects with one
another and each other’s representatives (including counsel) in connection with
the investigation, negotiation, settlement, trial and/or defense of any Third
Party Claim or legal proceeding (and any appeal arising therefrom). Such
cooperation shall include providing records and information that are relevant to
such Third Party Claim, and making employees and officers available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder and to act as a witness or respond to legal
process. The parties shall cooperate with each other in any notifications to and
information requests of any insurers.

 

(c)          In order for an Indemnified Party to be entitled to any
indemnification provided for under this Article XI in respect of a claim that
does not involve a Third Party Claim being asserted against such Indemnified
Party (an “Other Claim”), the Indemnified Party must promptly notify the
Indemnifying Party in writing of such Other Claim (the “Other Claim Notice”),
which notification, to be a valid Other Claim Notice, with the effect set forth
in Sections 11.1 and 11.2 (a “Valid Other Claim Notice”), must certify that the
Indemnified Party has in good faith sustained Damages with respect to such
claim. The failure by any Indemnified Party to notify the Indemnifying Party
promptly of an Other Claim Notice (so long as a Valid Other Claim Notice is
given before the expiration of the applicable survival period set forth in
Section 11.1) shall not relieve the Indemnifying Party from any liability that
it may have to such Indemnified Party under Section 11.2, except to the extent
that the Indemnifying Party has been prejudiced by such failure.

 

(d)          To the extent that there is an inconsistency between this Section
11.3 and Section 9.4 as it relates to a Tax Contest or another matter relating
to Taxes, the provisions of Section 9.4 shall govern.

 

-37-

 



 

11.4Other Provisions.

 

(a)          Notwithstanding anything in this Agreement to the contrary, the
indemnification provided in this Article XI shall be the sole and exclusive
post-Closing remedy available to the parties hereto for any claim arising under
this Agreement, the Transaction Documents or the transactions contemplated
hereby or thereby (except for Fraud or a claim for specific performance,
injunctive and/or other equitable relief) and no party shall pursue any other
remedy or have any recourse against the other party or any of its other assets
and properties for any such claim. All amounts payable by one party in
indemnification of the other shall be considered an adjustment to the Purchase
Price.

 

(b)          Notwithstanding anything in this Agreement to the contrary, the
parties acknowledge and agree that (i) the sole recourse of Buyer for any
indemnification claim under Section 11.2(a)(i) (except for Fraud) that is
validly established shall be to make claims first against and/or by making a
claim under the R&W Policy and thereafter Buyer shall have no recourse against
Seller or any of its Affiliates or their other respective assets and properties
for any such claim and (ii) with respect to any indemnification claim under
Section 11.2(a)(iii), to the extent that such claim is covered by the R&W
Policy, Buyer shall proceed first by making a claim under the R&W Policy and
solely to the extent recoveries and amounts available to be claimed under the
R&W Policy have been exhausted, Buyer shall be entitled to pursue recovery
against Seller directly, in all cases subject to the limitations set forth in
this Article XI. Any recovery for any other indemnification claims by Buyer
under this Agreement, including claims under Section 11.2(a)(iii) not covered
under the R&W Policy, shall be paid directly from Seller, subject to Section
11.2(b).

 

(c)          In no event shall Seller be liable for punitive damages incurred by
Buyer in connection with an Other Claim, it being understood that Seller shall
only be liable (subject to the limitations on liability set forth in this
Article XI) for punitive damages that are incurred or suffered by a third party
and that form a part of the Third Party Claim of such third party.

 

(d)          Upon making any payment to an Indemnified Party for any
indemnification claim under this Agreement (an “Indemnification Payment”), the
Indemnifying Party shall be subrogated, to the extent of such payment, to any
rights which the Indemnified Party or any Affiliate thereof may have against any
other Person(s) (including under any insurance policies) with respect to the
subject matter underlying such indemnification claim. The Indemnified Party and
its Affiliates shall cooperate with the Indemnifying Party in the pursuit of
such rights and shall promptly remit to the Indemnifying Party any payments (up
to the amount of the Indemnification Payment) received in respect of such
rights.

 

(e)          An Indemnified Party who has a right to make a claim under any
policy of insurance with respect to an indemnified claim made by the Indemnified
Party shall use commercially reasonable efforts to make such claim on a prompt
and competent basis in the manner required by the insurance carrier. The
Indemnified Party shall cooperate fully with the insurance carrier and the
Indemnifying Party in the prosecution of the claim or claims. In the event an
Indemnified Party receives insurance proceeds with respect to Damages for which
the Indemnified Party has made an indemnification claim prior to the date on
which the Indemnifying Party is required pursuant to this Article XI to pay such
indemnification claim, the indemnification claim shall be reduced by an amount
equal to such insurance proceeds received by the Indemnified Party. If such
insurance proceeds are received by the Indemnified Party after the date on which
the Indemnifying Party pays such indemnification claim to the Indemnified Party,
the Indemnified Party shall remit such proceeds to the Indemnifying Party no
later than five Business Days after the receipt of such insurance proceeds.

 

-38-

 



 

(f)         The parties are in agreement that where one and the same set of
facts qualifies under more than one provision entitling Buyer to a claim or
remedy under this Agreement, there shall be only one claim or remedy. In
particular, the foregoing shall apply if one and the same set of facts would
entitle Buyer to rights under this Article XI and a Purchase Price adjustment
pursuant to Section 1.3. For avoidance of doubt, it is agreed that Buyer
Indemnitees shall not be indemnified, and Seller shall have no liability
hereunder, for any Damages relating to any matter to the extent that the Buyer
Indemnitees have otherwise been compensated pursuant to an adjustment to the
Purchase Price hereunder.

 

(g)         There shall be no recovery for any Damages or alleged Damages by
Buyer for the conduct of any environmental investigatory, monitoring, corrective
or remedial action: (i) with respect to any conditions of contamination
identified through any environmental sampling or analysis, or any report to any
Governmental Authority, in either case which is not required by any
Environmental Law, or (ii) except to the extent such action is necessary to
attain compliance in the most cost effective manner with Environmental Laws
assuming continued commercial or industrial use of the Leased Real Property and
the Michigan Property and employing applicable risk based standards and
institutional controls.

 

(h)          Notwithstanding any other provision in this Agreement to the
contrary, Seller shall not be liable to, or have any obligation to indemnify,
Buyer for any Damages (i) to the extent that such Damages result from or arise
out of actions taken by Buyer or any Acquired Entity or any of their respective
Affiliates from and after the Closing Date, (ii) to the extent that such Damages
result from or are increased by a failure of any Buyer to mitigate damages in
accordance with Section 11.4(i), (iii) to the extent that such Damages result
from or are increased by the passing of or any change in, after the date hereof,
any Law or regulatory or administrative practice of any Governmental Authority
in effect on the date hereof and/or (iv) to the extent that an accrual for or
reserve against any such Damages was or is included in the Financial Statements
or in the calculation of Working Capital (as finally determined).

 

(i)           The parties shall each use commercially reasonable efforts to
mitigate any Damages associated with any claim for indemnification under this
Article XI after becoming aware of any event that could reasonably be expected
to give rise to any Damages that are indemnifiable or recoverable hereunder.

 

(j)           Buyer covenants and agrees that any insurance policy(ies)
(including the R&W Policy) that insure against a claim that may be covered by
the indemnification obligations under Section 11.2(a) obtained or maintained by
Buyer and/or any of its Affiliates with respect to this Agreement and/or any of
the transactions contemplated hereby will expressly exclude any right of
subrogation against Seller (other than for Fraud).

 

-39-

 



 

ARTICLE XII

 

Definitions

 

12.1        Defined Terms. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

“Acquired Assets” shall mean all right, title and interest of Seller in the
following:

 

(a)         all inventory exclusively related to the Business;

 

(b)         all accounts receivable generated by the Business;

 

(c)          all rights in connection with prepaid expenses relating exclusively
to the Acquired Assets;

 

(d)         all furniture, fixtures, equipment, machinery, parts, computer
hardware, and all other tangible personal property used exclusively in the
operation of the Business and located at any Real Property;

 

(e)         the leasehold interest created under the leases for the Leased Real
Property, including all rights in the improvements and fixtures thereon and all
rights and easements appurtenant thereto and any security or similar deposits
related thereto;

 

(f)          all Contracts used primarily or exclusively in the Business,
including the Contracts identified on Schedule 12(A) attached hereto, but, in
any case, only to the extent such Contracts may be transferred pursuant to this
Agreement (collectively, the “Assigned Contracts”);

 

(g)         all Permits used primarily or exclusively in the Business, including
the Permits identified on Schedule 12(B) attached hereto, but only to the extent
such Permits may be transferred pursuant to this Agreement;

 

(h)         the Michigan Property;

 

(i)          all Intellectual Property owned by Seller and the Acquired
Entities, including the Intellectual Property identified on Schedule 12(C)
attached hereto, and all goodwill associated exclusively with such Intellectual
Property;

 

(j)          all customer and supplier lists, customer and supplier records and
other customer and supplier information, in each case, relating exclusively to
the Business;

 

(k)         all books and records relating exclusively to the Business,
including blueprints, drawings and other technical papers, inventory,
maintenance and asset history records, ledgers, and books of original entry;

 

(l)          all employee benefit and welfare plans of Seller used in the
Business or covering Hired Employees;

 



-40-

 



 

(m)        the Acquired Equity;

 

(n)         the Executive Agreements; and

 

(o)        all other assets and properties used exclusively by Seller in the
operation of the Business.

 

“Acquired Entity” shall have the meaning set forth in the recitals to this
Agreement.

 

“Acquired Entity Claim” shall have the meaning set forth in Section 4.7(f).

 

“Acquired Equity” shall have the meaning set forth in the recitals to this
Agreement.

 

“AFTECH” shall have the meaning set forth in the recitals to this Agreement.

 

“AFTECH Equity” shall have the meaning set forth in the recitals to this
Agreement.

 

“Affiliate” shall mean, as to any Person, any other Person that directly or
indirectly through one of more intermediaries, controls or is controlled by or
is under common control with such Person at any time during the period for which
the determination of affiliation is being made. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.

 

“Assigned Contract” shall have the meaning set forth in clause (f) of the
definition of Acquired Assets.

 

“Assumed Liabilities” shall mean all liabilities and obligations of the Business
as operated by Seller (whether direct or indirect, material or immaterial,
matured or unmatured, known or unknown, absolute, accrued, contingent or
otherwise), including:

 

(a)          the trade payables, accrued expenses and other current liabilities
related to the Business and incurred in the Ordinary Course;

 

(b)          all liabilities reflected in the Financial Statements, to the
extent such liabilities remain outstanding and unsatisfied as of the Closing,
and all liabilities incurred by Seller in the Ordinary Course after the date of
the Financial Statements;

 

(c)          all liabilities and obligations under all Contracts and Permits
included in the Acquired Assets;

 



-41-

 



 

(d)          all liabilities (including warranty liabilities) with respect to
products or services sold or provided on or prior to the Closing Date;

 

(e)          all liabilities with respect to credits, discounts, returns or
allowances in respect of products or services sold or provided on or prior to
the Closing Date;

 

(f)           other than as set forth in clause (g) below, all liabilities and
obligations relating to the Real Property;

 

(g)          all liabilities and obligations arising under Environmental Laws,
including any noncompliance with Environmental Laws and any Release of Hazardous
Materials to the environment arising after the Closing Date;

 

(h)          all liabilities and obligations relating and with respect to the
Acquired Entities and the Acquired Equity;

 

(i)           all liabilities and obligations relating to the Hired Employees,
including with respect to all employee benefit plans of Seller;

 

(j)           all liabilities and obligations under the Executive Agreements;

 

(k)          all liabilities described in Article VIII; and

 

(l)           all liabilities and obligations for Assumed Taxes.

 

“Assumed Taxes” shall mean (a) any Taxes of any Acquired Entity for a Post-
Closing Tax Period (or portion of any Straddle Period beginning on the Closing
Date as determined pursuant to Section 9.2), (b) any Taxes arising in connection
with the Business, the Acquired Assets and the Hired Employees for any
Post-Closing Tax Period (or portion of any Straddle Period beginning on the
Closing Date as determined pursuant to Section 9.2), (c) any Taxes of any
Acquired Entity or that relate to the Business, the Acquired Assets or the Hired
Employees (in each case, for a Pre-Closing Tax Period (or portion of a Straddle
Period ending on the day immediately prior to the Closing Date)) to the extent
reserved for as a current liability in the computation of Working Capital, as
finally determined, (d) any Taxes resulting from a breach by Buyer of any
covenant or other agreement in Article IX and (e) any Transfer Taxes.

 

“Base Purchase Price” shall have the meaning set forth in Section 1.2(a).

 

“Benefit Plans” shall mean each pension, benefit, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off, welfare, fringe-benefit and other
similar agreement, plan, policy, program or arrangement (and any amendments
thereto), in each case whether or not reduced to writing and whether funded or
unfunded, including each “employee benefit plan” within the meaning of Section
3(3) of ERISA, whether or not tax-qualified and whether or not subject to ERISA,
which is or has been maintained, sponsored, contributed to, or required to be
contributed to by Seller for the benefit of any current or former employee,
officer, director, retiree, independent contractor or consultant of the Business
or any spouse or dependent of such individual, or under which Seller has any
Liability, or with respect to which Buyer or any of its Affiliates would
reasonably be expected to have any Liability, contingent or otherwise.

 



-42-

 



  

“Bill of Sale” shall have the meaning set forth in Section 1.6(a)(ii).

 

“Business” shall mean the business operated by Seller and the Acquired Entities
of stocking and distributing plastic sheet, plastic rod, plastic tube, plastic
film, plastic tape, plastic gaskets and foam and providing related fabrication
and value-added services with respect to the foregoing products, including
cutting, bending, forming, machining, milling, routing, laminating, spooling and
stamping according to customer specifications. Additionally, the Business
includes plastic machined parts.

 

“Buyer Prepared Returns” shall have the meaning set forth in Section 9.1(a).

 

“Books and Records” shall have the meaning set forth in Section 5.2(a)(ii)(A).

 

“Business Days” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions located in Chicago, Illinois are authorized or
obligated by law or executive order to close.

 

“Business Intellectual Property” shall have the meaning set forth in Section
2.12(b).

 

“Buyer” shall have the meaning set forth in the introductory paragraph to this
Agreement.

 

“Buyer’s Certificate” shall have the meaning set forth in Section 7.1.

 

“Buyer Indemnitees” shall have the meaning set forth in Section 11.2(a).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act as in effect as of the Closing Date.

 

“Closing” shall have the meaning set forth in Section 1.5.

 

“Closing Date” shall have the meaning set forth in Section 1.5.

 

“Closing Statement” shall have the meaning set forth in Section 1.3(c).

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Confidentiality Agreement” shall mean that certain confidentiality agreement,
dated January 26, 2016, between Prophet Equity and Seller, as executed by
William Blair & Company, L.L.C. on behalf of Seller.

 

“Contract” shall mean any binding contract or agreement.

 

“Damages” shall mean any actual losses, claims, damages, liabilities, costs or
expenses (including reasonable attorneys’ fees and disbursements).

 

-43-

 



  

“Deductible” shall mean 1.25% of the Base Purchase Price.

 

“Dispute Notice” shall have the meaning set forth in Section 1.3(d).

 

“Due Diligence Managers” shall mean Patrick Nally and Aparna Dang.

 

“Employees” shall have the meaning set forth in Section 2.21.

 

“Encumbrances” shall mean any liens, security interests and other encumbrances.

 

“Environmental Laws” shall mean any applicable federal or state statute, law,
regulation, ordinance, or other final and legally binding requirement in effect
as of the Closing Date regulating or imposing liability related to the
protection of worker safety as it relates to exposure to Hazardous Materials or
the environment, including CERCLA, SWDA, the Federal Water Pollution Control
Act, the Clean Air Act, the Toxic Substances Control Act, the Emergency Planning
and Community Right-to-Know Act and the Safe Drinking Water Act.

 

“Environmental Permits” shall have the meaning set forth in Section
2.15(a)(iii).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean all employers (whether or not incorporated) that
would be treated together with the Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

 

“Escrow Agent” shall have the meaning set forth in Section 1.6(c).

 

“Escrow Agreement” shall have the meaning set forth in Section 1.6(c).

 

“Estimated Closing Statement” shall have the meaning set forth in Section
1.3(a).

 

“Estimated Purchase Price” shall have the meaning set forth in Section 1.3(a).

 

“Estimated Working Capital” shall have the meaning set forth in Section 1.3(a).

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934.

 

“Excluded Claim” shall have the meaning set forth in Section 4.9.

 

“Executive Agreements” shall mean, collectively, (a) that certain Retention
Agreement, dated February 15, 2016, between the Seller and Thomas L. Garrett;
(b) that certain Retention Agreement, dated February 15, 2016, between the
Seller and Rick Crisp; (c) that certain Retention Agreement, dated February 15,
2016, between the Seller and Michael Tolimierie; (d) that certain Retention
Agreement, dated February 15, 2016, between the Seller and Frank Hall; and (e)
the Transferred Agreements; provided, however, that the aggregate monetary
obligations under the “Retention Agreements” described in (a) – (d) herein shall
not exceed $440,000.

 

“Financial Statements” shall have the meaning set forth in Section 2.7(a).

 



-44-

 



 

“Fraud” means an actual and intentional fraud by Seller with respect to the
making of the representations and warranties pursuant to Article II or the
Seller’s Certificate; provided, that such actual and intentional fraud by Seller
shall only be deemed to exist if any of the individuals included in the
definition of “Knowledge of Seller” had actual knowledge (as opposed to imputed
or constructive knowledge) that the representations and warranties made pursuant
to Article II or the Seller’s Certificate as qualified by the Seller Disclosure
Schedule were actually breached when made and were made with the express
intention that Buyer rely thereon to its detriment. For purposes of this
Agreement, “Fraud” shall only include common law liability for fraud with
respect to the making of the representations and warranties pursuant to Article
II or the Seller’s Certificate and shall exclude equitable fraud, promissory
fraud, unfair dealings fraud and any other fraud based claim.

 

“Fundamental Representations” shall have the meaning set forth in Section 11.1.

 

“GAAP” shall mean United States generally accepted accounting principles in
effect as of the applicable time.

 

“Governmental Authority” shall mean any governmental, regulatory or
administrative body, agency or authority, any court or judicial authority, any
arbitrator or any other public authority, whether foreign, federal, state or
local.

 

“Governmental Consent” shall have the meaning set forth in Section 2.5.

 

“Hazardous Materials” shall mean any pollutant, contaminant, hazardous waste or
hazardous substance as such terms are defined under any Environmental Law.

 

“Hired Employees” shall have the meaning set forth in Section 8.1.

 

“Indemnification Payment” shall have the meaning set forth in Section 11.4(d).

 

“Indemnified Party” shall have the meaning set forth in Section 11.1.

 

“Indemnifying Party” shall have the meaning set forth in Section 11.1.

 

“Independent Accountant” shall mean PwC, or if such firm is unable to serve in
such role, such other independent public accounting firm or financial services
firm that currently does not audit and has not audited within the past two years
Seller or Buyer, or any of their respective Affiliates, as shall be agreed upon
by Seller and Buyer or, if an agreement cannot be reached within ten Business
Days of the expiration of the 30 Business Day period after the Dispute Notice is
delivered from Seller to Buyer, as shall be selected by the American Arbitration
Association upon the request of either Seller or Buyer.

  

“Information Maintenance Period” shall have the meaning set forth in Section
5.1(a)(ii).

 

“Insurance Claim Costs” shall have the meaning set forth in Section 4.7(a).

 

“Insurance Expenses” shall have the meaning set forth in Section 4.7(b).

 



-45-

 



 

“Insurance Policies” shall have the meaning set forth in Section 2.18.

 

“Intellectual Property” means all (a) patents and patent applications, including
all reissues, divisions, continuations, continuations-in-part, reexaminations
and extensions thereof, (b) trademarks, service marks and trade names, together
with any registrations and applications in connection therewith and all goodwill
associated therewith, (c) copyrights and any registrations and applications in
connection therewith, (d) trade secrets and know-how, (e) rights to use web site
domain names and (f) computer software, and all documentation and program
architecture associated therewith, excluding any commercial off-the-shelf
software products and software.

 

“Intercompany Obligations” shall mean any note, cash advance or payable between
the Acquired Entities, on the one hand, and Seller or any of its Affiliates
(other than any of the Acquired Entities), on the other hand.

 

“Interim Balance Sheet” shall mean the balance sheet as at the Interim Balance
Sheet Date included in the Financial Statements.

 

“Interim Balance Sheet Date” shall have the meaning set forth in Section 2.7(a).

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Leased Real Property” shall have the meaning set forth in Section 2.13(a).

 

“Licensed Intellectual Property” shall have the meaning set forth in Section
2.12(b).

 

“Management-Level Employees” shall mean any employee having a title of manager
or greater.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
properties, results of operations or financial condition of the Business, taken
as a whole, but excluding any effect resulting from or relating to (a) general
political or economic conditions, general financial and capital market
conditions (including interest rates or exchange rates) or general effects on
any of the industries in which the Business is engaged, or, in each case, any
changes therein (including as a result of (i) an outbreak or escalation of
hostilities involving the United States or any other country or the declaration
by the United States or any other country of a national emergency or war or (ii)
the occurrence of any other calamity or crisis (including any act of
terrorism)), (b) any changes in law or any authoritative interpretations
thereof, (c) any changes in GAAP, (d) the public announcement or the becoming
public of the transactions contemplated by this Agreement, (e) any action taken
or failed to be taken by Seller or any of its Affiliates or representatives at
the request of Buyer or that is required or contemplated by this Agreement or
any Transaction Document, (f) the failure of the Business to meet any internal
forecasts or projections or (g) any action taken by Buyer or any of its
Affiliates or representatives.

 

“Material Contracts” shall have the meaning set forth in Section 2.14.

 



-46-

 



 

“Michigan Property” shall mean the real property owned by Seller located at 1652
Gezon Parkway, in the City of Wyoming, Kent County, Michigan.

 

“Orders” shall mean any orders, rulings, judgments or decrees issued by any
Governmental Authority.

 

“Ordinary Course” shall mean, with respect to a Person, the ordinary course of
business of such Person, consistent with past custom and practice.

 

“Other Claim” shall have the meaning set forth in Section 11.3(c).

 

“Owned Intellectual Property” shall have the meaning set forth in Section
2.12(b).

 

“Other Claim Notice” shall have the meaning set forth in Section 11.3(c).

 

“Permits” shall mean any permits, licenses and authorizations issued by a
Governmental Authority.

 

“Permitted Encumbrances” shall mean (a) liens for Taxes, charges, levies or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on the Financial Statements; (b) mechanics’, carriers’,
workers’, repairmen’s, landlords’, vendors’, materialmen’s and other similar
liens arising or incurred in the Ordinary Course with respect to charges not yet
due and payable; (c) liens arising or incurred in the Ordinary Course in
connection with equipment leases or the leases of the Leased Real Property; (d)
liens or pledges incurred in the Ordinary Course in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits; (e) all covenants, conditions, restrictions (including any zoning,
building, entitlement, conservation, fire, restriction and other land use,
pollution control and Environmental Laws, ordinances and regulations promulgated
by Governmental Authorities), easements, rights-of-way and other irregularities
in title (including leasehold title) thereto to the extent such Encumbrances
that do not materially impair the use or value of the property subject to such
Encumbrances; (f) any Encumbrance or other condition relating to any Real
Property disclosed on any title commitments, if any, available to Buyer, and any
state of facts which a current and accurate survey of the Real Property would
disclose; (g) Encumbrances that do not materially impair the use or value of the
property subject to such Encumbrances; (h) acts done, or suffered to be done by,
and judgments against, Buyer or any of its Affiliates and those claiming by,
through or under Buyer or any of its Affiliates; (i) liens that will be released
at or prior to the Closing; and (j) liens set forth in Schedule 12(E) attached
hereto.

 

“Person” shall mean any individual, corporation, partnership, association,
trust, limited company, limited liability company or other entity or
organization.

 

“PMC” shall have the meaning set forth in the recitals to this Agreement.

 

“PMC Equity” shall have the meaning set forth in the recitals to this Agreement.

 

“Post-Closing Covenants” shall have the meaning set forth in Section 11.1.  



 



-47-

 



 

“Post-Closing Tax Period” means any taxable period that begins on or after the
Closing Date.

 

“Pre-Closing Covenants” shall have the meaning set forth in Section 11.1.

 

“Pre-Closing Tax Period” means any taxable period that ends on or before the day
immediately prior to the Closing Date.

 

“Purchase Price” shall have the meaning set forth in Section 1.2.

 

“Purchase Price Allocation Schedule” shall have the meaning set forth in Section
9.7(a).

 

“R&W Policy” shall have the meaning set forth in Section 5.6.

 

“Real Property” shall have the meaning set forth in Section 2.13(a).

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing,
through, into or upon, any land, soil, surface water, groundwater or air or
otherwise into the environment.

 

“Released Claim” shall have the meaning set forth in Section 4.9.

 

“Releasee” shall have the meaning set forth in Section 4.9.

 

“Representative” shall mean, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants, financial advisors, and
environmental advisors.

 

“Restricted Business” shall mean stocking and distributing plastic sheet,
plastic rod, plastic tube, plastic film, plastic tape, plastic gaskets and foam
and providing related fabrication and value-added services with respect to the
foregoing products, including cutting, bending, forming, machining, milling,
routing, laminating, spooling and stamping according to customer specifications.
Additionally, the Restricted Business will include plastic machined parts.

 

“Restricted Period” shall have the meaning set forth in Section 4.8(a).

 

“Retained Assets” shall mean all right, title and interest of Seller to the
assets, properties and rights of Seller not enumerated as Acquired Assets in the
definition thereof and the following assets, properties and rights of Seller
which may otherwise be described therein but which are specifically identified
below:

 

(a)          all cash on hand and in banks, cash equivalents, marketable
securities, investments and checks received (but not deposited or cleared) less
checks issued but not cleared (outstanding checks) (“Retained Cash”);

 

(b)          bank accounts, checkbooks and cancelled checks;

 



-48-

 



 

(c)          rights in and to claims (including for indemnification) and
litigation (and, in each case, benefits to the extent they arise therefrom) that
relate to Retained Liabilities or relate to, or are made under or pursuant to,
other Retained Assets;

 

(d)          insurance policies and rights with respect to insurance policies,
all coverages and proceeds thereunder and rights in connection therewith, and
all books and records with respect to such insurance policies and insurance
coverage;

 

(e)          rights arising from prepaid expenses with respect to Retained
Liabilities or other Retained Assets hereunder;

 

(f)          rights under this Agreement and any Transaction Document;

 

(g)          corporate accounting journals and corporate books of account that
comprise permanent accounting or tax records of Seller (including all record
relating to the Hired Employees);

 

(h)          Seller’s corporate documents, seal, minute books, stock record
books and other similar documents relating to the organization, maintenance and
existence of Seller;

 

(i)          all Contracts that are necessary for the ownership or operation of
a business of, or assets to be retained by, Seller after the Closing, and, to
the extent such Contracts were used in connection with the Business prior to the
Closing, as set forth on Schedule 12(i);

 

(j)          all tangible personal property, including information technology
infrastructure and equipment, used or held for use in relation to the Business
that is shared with other businesses or facilities of Seller or any of its
Affiliates (other than solely with the Acquired Entities);

 

(k)         all computer software and licenses not used primarily or exclusively
in the Business, and, to the extent such software and licenses were used in
connection with the Business prior to the Closing, as set forth on Schedule
12(k);

 

(l)          any trade name, trademark, service mark or logo not used
exclusively in the operation of the Business, including such items using or
incorporating the name “A.M. Castle” and any derivations thereof;

 

(m)        all records and documents to the extent relating to the Retained
Assets or the Retained Liabilities;

 

(n)         all Permits necessary for the ownership or operation of a business
of, or assets to be retained by, Seller after the Closing, and, to the extent
such Permits were used in connection with the Business prior to the Closing, as
set forth on Schedule 12(n);

 

(o)          all receivables that are not exclusively related to the Business;

 

(p)          the assets described on Schedule 12(p) attached hereto; and

 



-49-

 



 

(q)          all rights to Tax refunds of Seller.

 

“Retained Liabilities” shall mean all liabilities and obligations of Seller that
are not Assumed Liabilities (including (a) all Retained Taxes of Seller and (b)
the engagement letter between Seller and William Blair & Company, L.L.C.).

 

“Retained Taxes” shall mean (a) any Taxes of the Acquired Entities for any
Pre-Closing Tax Period (or portion of a Straddle Period ending on or before the
day immediately prior to the Closing Date as determined pursuant to Section 9.2)
that are not Assumed Taxes, (b) any Taxes arising in connection with the
Business, the Acquired Assets and the Hired Employees for any Pre-Closing Tax
Period (or portion of any Straddle Period ending on or before the day
immediately prior to the Closing Date as determined pursuant to Section 9.2)
that are not Assumed Taxes, (c) any income Taxes of Seller, other than Transfer
Taxes, in connection with or related to the sale of the Acquired Assets, (d) any
Taxes of any member of an affiliated, consolidated, combined or unitary group of
which Seller or any of the Acquired Entities is or was a member on or prior to
the Closing Date, including pursuant to Treasury Regulation section 1.1502-6 or
any analogous or similar state, local, or non-U.S. law or regulation, or (e) any
obligation on the part of any Acquired Entity to pay Taxes of any Person as a
transferee or successor or pursuant to any law, rule, or regulation, which Taxes
relate to an event or transaction occurring before the Closing Date.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Seller” shall have the meaning set forth in the introductory paragraph to this
Agreement.

 

“Seller Disclosure Schedule” shall have the meaning set forth in the
introductory paragraph of Article II.

 

“Seller’s Certificate” shall have the meaning set forth in Section 6.1.

 

“Seller Indemnitees” shall have the meaning set forth in Section 11.2(c).

 

“Seller Insurance Parties” shall have the meaning set forth in Section 4.7(a).

 

“Seller Insurance Policies” shall have the meaning set forth in Section 4.7(a).

 

“Seller’s Knowledge” (including the correlative “of which Seller becomes aware”)
shall mean the actual knowledge of any of the following individuals: Steven
Scheinkman, Patrick Anderson, Marec Edgar, Thomas Garrett and Rick Crisp.

 

“Seller Tax Matter” shall mean (a) amending a Tax Return of the Acquired
Entities for a Pre-Closing Tax Period or Straddle Period; (b) extending or
waiving the applicable statute of limitations with respect to a Tax of the
Acquired Entities for a Pre-Closing Tax Period or Straddle Period; (c) filing
any ruling request with any Governmental Authority that relates to Taxes or Tax
Returns of the Acquired Entities for a Pre-Closing Tax Period or Straddle
Period; (d) any disclosure to, or discussions with, any Governmental Authority
regarding any Tax or Tax Returns of the Acquired Entities for a Pre-Closing Tax
Period (or portion of a Straddle Period ending on the day immediately prior to
the Closing Date), including disclosure to, or discussions with, a Governmental
Authority with respect to filing Tax Returns or paying Taxes for a Pre-Closing
Tax Period (or portion of a Straddle Period ending on the day immediately prior
to the Closing Date) in jurisdictions that the Acquired Entities do not file a
Tax Return (or pay Taxes) for such periods; or (e) waiving the right to any Tax
refund (or portion thereof) of any Acquired Entity for a Pre-Closing Tax Period
or Straddle Period.

 



-50-

 



 

“Straddle Period” shall mean any taxable period that includes, but does not end
on, the day immediately prior to the Closing Date.

 

“Subsidiaries” shall mean, with respect to a Person, any corporation or other
form of legal entity of which more than 50% of the outstanding voting securities
are directly or indirectly owned by such Person.

 

“SWDA” shall mean the Solid Waste Disposal Act as in effect as of the Closing
Date.

  

“Target Amount” shall mean $29,499,000.

 

“Tax” or “Taxes” shall mean any net income, capital gains, gross income, gross
receipts, sales, use, transfer, ad valorem, franchise, profits, license,
capital, withholding, payroll, estimated, employment, excise, goods and
services, severance, stamp, occupation, premium, property, social security,
environmental, alternative or add-on, value added, registration, windfall
profits or other tax or customs duties or amount imposed by any Governmental
Entity, or any interest, or any penalties, incurred under Laws with respect to
taxes.

 

“Tax Benefit” shall mean any reduction in Taxes payable to a Governmental
Authority or any increase in any Tax refund receivable (including any related
interest) from a Governmental Authority in the year in which the Damages were
incurred.

 

“Tax Contest” shall have the meaning set forth in Section 9.4(b).

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes and required to be filed with
any Government Authority, including any schedule or attachment thereto and any
amendment thereof.

 

“Third Party Claim” shall have the meaning set forth in Section 11.3(a).

 

“Third Party Claim Notice” shall have the meaning set forth in Section 11.3(a).

 

“Transaction Documents” shall mean each agreement, instrument or document to be
executed by any of the parties hereto or their Affiliates pursuant to this
Agreement.

 

“Transaction Expenses” shall have the meaning set forth in Section 13.1.

 

“Transferred Agreements” shall mean (a) that certain Change in Control
Agreement, dated September 15, 2010, between the Company as
successor-in-interest to A.M. Castle & Co. and Thomas J. Garrett; and (b) that
certain Severance Agreement, dated December 22, 2010, between the Company as
successor-in-interest to A.M. Castle & Co. and Thomas J. Garrett.

 



-51-

 



 

“Transfer Taxes” shall have the meaning set forth in Section 9.6.

 

“Valid Claim Notice” shall have the meaning set forth in Section 11.1.

 

“Valid Other Claim Notice” shall have the meaning set forth in Section 11.3(c).

  

“Valid Third Party Claim Notice” shall have the meaning set forth in Section
11.3(a).

 

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988 and applicable regulations.

 

“Working Capital” shall mean, as of the close of business (local time in the
respective offices of Seller and the Acquired Entities) on the day preceding the
Closing Date (but without giving effect to any purchase accounting adjustments
that arise solely as a result of the transactions contemplated hereby), the sum
of the current assets of (i) the Acquired Entities and (ii) the Business as
operated by Seller (excluding Retained Cash) minus the sum of the current
liabilities of (i) the Acquired Entities and (ii) the Business as operated by
Seller, as determined in accordance with and using the same methods, procedures,
assumptions and adjustments as set forth on the Working Capital Schedule. For
purposes of determining Working Capital, the following shall be excluded from
the computation: (A) all liabilities and assets relating to income Taxes
(including deferred income Tax items) and (B) Retained Cash.

 

“Working Capital Adjustment Escrow Amount” shall have the meaning set forth in
Section 1.3(b)(iii).

 

“Working Capital Schedule” shall have the meaning set forth in Section 1.3(a).

 

12.2        Interpretation. This Agreement has been negotiated by the respective
parties hereto and their attorneys, and the language hereof shall not be
construed for or against any party based on which party drafted any of the
provisions of this Agreement. The table of contents, titles and headings herein
are for reference purposes only and shall not in any manner limit the
construction of this Agreement which shall be considered as a whole. Unless
otherwise expressly provided or unless the context requires otherwise, (a) all
references in this Agreement to Articles, Sections, Schedules and Exhibits shall
mean and refer to Articles, Sections, Schedules and Exhibits of this Agreement;
(b) words using the singular or plural number also shall include the plural and
singular number, respectively; (c) the words “include,” “includes,” and
“including” shall be deemed to be followed by “without limitation” whether or
not they are in fact followed by such words or words of similar import; (d)
references to “hereof,” “herein,” “hereby” and similar terms shall refer to this
entire Agreement (including the Schedules and Exhibits hereto); (e) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine
or neuter, singular or plural, as the identity of the Person or Persons may
require; (f) references to any Person shall be deemed to mean and include the
successors and permitted assigns of such Person, but, if applicable, only if
such successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity; (g)
references to a Governmental Authority shall be deemed to include Persons
succeeding to the relevant functions of such Governmental Authority; (h)
references to laws shall be deemed to mean and include such laws as amended
through the date of this Agreement or the Closing Date, as applicable; (i)
references to a number of days shall be deemed to refer to calendar days unless
such reference is specifically to “Business Days”; and (j) the inclusion of a
dollar amount with respect to any representation, warranty, covenant or
agreement contained herein shall not be deemed an admission that such amount is
a material amount.

 



-52-

 



 

ARTICLE XIII

 



Miscellaneous

 

13.1        Expenses. Except otherwise expressly provided in this Agreement,
Seller, on the one hand, and Buyer, on the other hand, shall pay all costs and
expenses incurred by such party or on its behalf in connection with this
Agreement and the transactions contemplated hereby, including fees and expenses
of its financial consultants, accountants and counsel (such fees and expenses
incurred by Seller are referred to herein as the “Transaction Expenses”). All
costs and expenses incurred by the Acquired Entities prior to the Closing in
connection with this Agreement and the transactions contemplated hereby shall be
the responsibility of Seller.

 

13.2        Exclusive Agreement. This Agreement (including the Seller Disclosure
Schedule and all Exhibits and Schedules hereto) and the Confidentiality
Agreement constitute the sole understanding of the parties with respect to the
subject matter hereof.

 

13.3        Seller Disclosure Schedule. The Seller Disclosure Schedule is
arranged in sections and subsections corresponding to the sections and
subsections contained in Article II and the other relevant sections and
subsections of this Agreement; provided, however, the disclosure of any matter
in the Seller Disclosure Schedule shall be deemed to be disclosed with respect
to each other section of this Agreement to the extent that such disclosure’s
applicability to such other section is reasonably apparent on the face of such
disclosure. Any such disclosure shall expressly not be deemed to constitute an
admission by Seller or to otherwise imply that any such matter is material for
the purposes of this Agreement. The subsections and subheadings used in any
section of the Seller Disclosure Schedule are for reference purposes only and
shall not in any manner limit the construction of the Seller Disclosure
Schedule, and any disclosure made in any subsection or subheading shall be
deemed made for all provisions of the corresponding section of this Agreement.
Any information provided in the Seller Disclosure Schedule is solely for
information purposes, and the inclusion of such information shall not be deemed
to enlarge or enhance in any way any of the covenants, agreements,
representations or warranties under this Agreement or otherwise alter in any way
the terms of this Agreement. References to any document contained in the Seller
Disclosure Schedule do not purport to be complete and are qualified in their
entirety by the document itself and include all amendments, supplements or
modifications thereto whether referenced or not in such disclosure. No reference
in the Seller Disclosure Schedule to any Contract shall be construed as an
admission that such Contract is enforceable or currently in effect or that there
are any obligations remaining to be performed or any rights that may be
exercised under such Contract. No disclosure in the Seller Disclosure Schedule
relating to any possible breach or violation of any Contract, law or regulation
shall be construed as an admission that any such breach or violation exists or
has already occurred. All references in the Seller Disclosure Schedule to the
enforceability of agreements with third parties, the existence or non-existence
of third-party rights, the absence of breaches or defaults by third parties or
similar matters or statements, are intended only to allocate rights and risks
among the parties to the Agreement and are not intended to be admissions against
interests, give rise to any inference or proof of accuracy, be admissible
against any party to the Agreement by any Person who is not a party to the
Agreement, or give rise to any claim or benefit to any Person who is not a party
to the Agreement.

 



-53-

 



 

13.4        No Third-Party Beneficiaries. Except as set forth in Section 4.9 and
Section 5.5, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

13.5        Non-Assignment. Notwithstanding any provision to the contrary
contained herein, Seller may, but shall not be obligated to, assign, or cause
the assignment to Buyer of, any Contract that is an Acquired Asset but which
restricts or prohibits the transfer or assignment thereof or that provides that
it may not be transferred or assigned without the consent of another Person and
for which the appropriate consent to the transfer and assignment thereof is not
obtained, but in any such event, Seller shall, to the extent and only if
reasonably necessary in order to provide the benefits thereof to Buyer, at
Buyer’s cost and with full and complete indemnification of Seller by Buyer,
cooperate with Buyer in any reasonable arrangement designed to provide the
benefits thereof to Buyer. Without limiting the generality of any provision
elsewhere herein contained, the non-assignability and non-transferability of,
and the failure of Seller to assign and transfer, any of the foregoing (or the
assignment and transfer by Seller thereof, despite the prohibition or
restriction thereof or the failure to obtain the appropriate consent or to
fulfill the conditions thereto) shall not alter or in any manner affect its
status as an Acquired Asset and/or an Assumed Liability hereunder or relieve
Buyer of its obligations or liabilities with respect thereto or in connection
therewith. It is the intention of the parties that the “seconding” arrangements
contemplated by this Section 13.5 shall be utilized only when there is no
reasonable alternative to such arrangement for Buyer.

 

13.6        Governing Law; Disputes. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware applicable to
agreements made and to be performed wholly within such jurisdiction. Each of the
parties hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Illinois and of the United
States of America, in each case, located in Chicago, Illinois for any litigation
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agrees not to commence any litigation relating thereto except in
such courts). Each of the parties hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any litigation arising out of
this Agreement or the transactions contemplated hereby in the courts of the
State of Illinois or the United States of America, in each case, located in
Chicago, Illinois and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such litigation brought
in any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION
WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



-54-

 



 

13.7        Successors and Assigns. Neither party may assign this Agreement
without the prior written consent of the other party. The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the parties hereto.

 

13.8        Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by either party without the
prior written consent of the other party (which consent shall not be
unreasonably withheld, conditioned or delayed), except (a) as may be disclosed
by the Company pursuant to law or the rules or regulations of any United States
or foreign securities exchange, in which case the Company shall give the Buyer
notice and a copy of the disclosure regarding the transaction in advance of such
issuance and (b) Seller and its Affiliates shall not be prohibited from
disclosing to their respective current and prospective stockholders information
regarding the historical performance of the Business in the Ordinary Course.

 

13.9        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

13.10      Specific Performance. Each of the parties hereto acknowledges that
the rights of each party to consummate the transactions contemplated hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
by any party, money damages may be inadequate and the non-breaching party may
have no adequate remedy at law. Accordingly, the parties agree that such
non-breaching party shall have the right, in addition to any other rights and
remedies existing in their favor at law or in equity, to enforce their rights
and the other party’s obligations hereunder not only by an action or actions for
damages but also by an action or actions for specific performance, injunctive
and/or other equitable relief (without posting of bond or other security).

 

13.11      Notices. Any notice, request, consent, instruction or other document
to be given hereunder by any party hereto to any other party shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by electronic facsimile transmission or other standard forms
of written telecommunications, by overnight courier or by registered or
certified mail, postage prepaid:

 

(a)          If to Seller, to:

 

Total Plastics, Inc.



c/o A.M. Castle & Co.

1420 Kensington Road

Suite 220

Oakbrook, IL 60523

Attn: Chief Financial Officer

Facsimile: (630) 995-9458

Email: pranders@amcastle.com

 



-55-

 



 

with a copy to (which shall not constitute notice hereunder):

 

A.M. Castle & Co.

1420 Kensington Road

Suite 220

Oakbrook, IL 60523

Attn: General Counsel

Facsimile: (630) 995-9458

Email: medgar@amcastle.com

 

and

 

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois 60601

Attention: Timothy D. Kincaid and Michael Melbinger

Telecopy: (312) 558-5700

 

(b)          If to Buyer, to:

 

Total Plastics Resources LLC

1460 Main Street

Suite 200

Southlake, Texas 76092

Attention: Ross Gatlin and Brian Hegi

Telecopy: (817) 898-1509

 

with a copy to (which shall not constitute notice hereunder):

 

Prophet Equity

1460 Main Street

Suite 200

Southlake, Texas 76092

Attention: David Rex, General Counsel

Telecopy: (817) 898-1509

 



-56-

 

 

with a further copy to (which shall not constitute notice hereunder):

 

Jackson Walker LLP

2323 Ross Avenue

Suite 600

Dallas, Texas 75201

Attention: Kevin Jones

Telecopy: (214) 953-5822

 

or at such other address for a party as shall be specified by like notice.

 

13.12       Counterparts. This Agreement may be executed in counterparts
(including by means of electronic or facsimile transmissions), each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same agreement.

 

13.13       Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties.

 

13.14      Extension; Waiver. At any time the parties may extend the time for
the performance of any of the obligations or other acts of the other party,
waive any inaccuracies in the representations and warranties contained in this
Agreement and waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument signed on
behalf of such party. The waiver by any party hereto of a breach of any
provision hereunder shall not operate to be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.

 

13.15       Attorney-Client Privilege and Conflict Waiver. Winston & Strawn LLP
has represented Seller and its Affiliates, including the Acquired Entities. The
parties recognize the commonality of interest that exists and will continue to
exist until Closing, and the parties agree that such commonality of interest
should continue to be recognized after the Closing. Specifically, the parties
agree (a) Buyer shall not, and shall not cause the Acquired Entities to, seek to
have Winston & Strawn LLP disqualified from representing Seller or any of its
Affiliates in connection with any dispute that may arise between Seller (or any
of its Affiliates) and Buyer or any Acquired Entity in connection with this
Agreement or the transactions contemplated hereby and (b) in connection with any
dispute that may arise between Seller (or any of its Affiliates) and Buyer or
any Acquired Entity, Seller (and not Buyer or the Acquired Entities) will have
the right to decide whether or not to waive the attorney-client privilege that
may apply to any communications between any Acquired Entity and Winston & Strawn
LLP that occurred before the Closing.

 

[signature page follows]

 



-57-

 

 



IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first written above.

        TOTAL PLASTICS, INC.          

By:

-s- Marec E. Edgar [projectmarathon004_v1.jpg]  

Name:  Marec E. Edgar

  Title:    Secretary         TOTAL PLASTICS RESOURCES LLC        

By:

   

Name:

  Title:

 

Signature Page to Asset Purchase Agreement

 



 

 



  

IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first written above.

        TOTAL PLASTICS, INC.        

By:

   

Name:

  Title:         TOTAL PLASTICS RESOURCES LLC        

By:

-s- Ross Gatlin [projectmarathon005_v1.jpg]   Name: Ross Gatlin   Title: Manager



 

Signature Page to Asset Purchase Agreement

 



 

  